    Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 1 of 88




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK




IN RE SIGNET JEWELERS LIMITED         Civil Action No. 1:16-cv-06728-CM-SDA
SECURITIES LITIGATION




    DECLARATION OF JOHN RIZIO-HAMILTON IN SUPPORT OF (I) LEAD
PLAINTIFF’S MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
  AND PLAN OF ALLOCATION AND (II) LEAD COUNSEL’S MOTION FOR AN
        AWARD OF ATTORNEYS’ FEES AND LITIGATION EXPENSES
      Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 2 of 88




                                               TABLE OF CONTENTS
                                                                                                                                  Page

I.     INTRODUCTION .............................................................................................................. 1

II.    PROSECUTION OF THE ACTION .................................................................................. 6

       A.        Background ............................................................................................................. 6

       B.        Appointment of Lead Plaintiff and Lead Counsel, Lead Counsel’s
                 Extensive Investigation and Filing of Three Complaints, and the
                 Substantial Denial of Defendants’ Motion to Dismiss ........................................... 8

                 1.         Appointment of MissPERS as Lead Plaintiff ............................................. 8

                 2.         Drafting The Third Amended Complaint ................................................. 11

                 3.         Defendants File A Motion To Dismiss the Third Amended
                            Complaint.................................................................................................. 12

                 4.         Lead Plaintiff Files the Fourth Amended Complaint, the Parties
                            Complete Further Motion to Dismiss Briefing, and Lead Plaintiff
                            Files the Operative Complaint .................................................................. 14

                 5.         The Court Substantially Denies Defendants’ Motions to Dismiss
                            and the Parties Initiate Discovery ............................................................. 18

       C.        Fact Discovery ...................................................................................................... 20

                 1.         The Pursuit of Extensive Document Discovery from Defendants
                            and Third Parties ....................................................................................... 20

                 2.         Defendants’ Document Requests to Lead Plaintiff................................... 27

                 3.         Interrogatories ........................................................................................... 28

                 4.         The Pursuit of Extensive Deposition Discovery ....................................... 28

       D.        Class Certification ................................................................................................. 32

       E.        Defendants’ Motion for Judgment on the Pleadings, Motion for
                 Clarification, and Motion to Stay Depositions in Light of Motion for
                 Judgment on the Pleadings.................................................................................... 35

       F.        Motion to Compel and Subsequent Motion for Reconsideration ......................... 36


                                                                  i
        Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 3 of 88




         G.      Lead Plaintiff’s Motion to Quash Third-Party Subpoenas ................................... 39

         H.      Expert Discovery .................................................................................................. 42

         I.      Defendants’ Rule 23(f) Petition ............................................................................ 45

III.     MEDIATION AND SETTLEMENT ............................................................................... 46

IV.      RISKS OF CONTINUED LITIGATION ......................................................................... 48

         A.      The Risks of Prosecuting Securities Actions In General ...................................... 48

         B.      The Substantial Risks of Proving Defendants’ Liability and Damages in
                 This Case............................................................................................................... 51

                 1.         Claims Related to Sexual Harassment ...................................................... 52

                 2.         Credit-Related Claims ............................................................................... 58

                 3.         Risks Associated With Damages .............................................................. 61

                 4.         Risks After Trial ....................................................................................... 64

                 5.         Risks Associated with Signet’s Ability to Pay ......................................... 65

V.       THE SETTLEMENT IS FAIR, REASONABLE, AND ADEQUATE IN LIGHT
         OF THE POTENTIAL RECOVERY IN THE ACTION ................................................. 66

VI.      LEAD PLAINTIFF’S COMPLIANCE WITH THE COURT’S PRELIMINARY
         APPROVAL ORDER REQUIRING ISSUANCE OF NOTICE...................................... 68

VII.     PROPOSED ALLOCATION OF THE PROCEEDS OF THE SETTLEMENT ............. 70

VIII.    THE FEE AND EXPENSE APPLICATION ................................................................... 72

         A.      The Fee Application .............................................................................................. 73

                 1.         Lead Plaintiff Has Authorized and Supports the Fee Application ............ 74

                 2.         The Time and Labor Devoted to the Action by Plaintiff’s Counsel ......... 74

                 3.         The Experience and Standing of Lead Counsel ........................................ 77

                 4.         The Standing and Caliber of Defendants’ Counsel................................... 77

                 5.         The Need to Ensure the Availability of Competent Counsel in
                            High-Risk Contingent Securities Cases .................................................... 78

                                                                  ii
      Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 4 of 88




                 6.         The Reaction of the Class to the Fee Application..................................... 79

       B.        The Litigation-Expense Application ..................................................................... 80

IX.    CONCLUSION ................................................................................................................. 84




                                                               iii
      Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 5 of 88



       JOHN RIZIO-HAMILTON declares as follows:

I.     INTRODUCTION

       1.        I, John Rizio-Hamilton, am a member of the bars of the State of New York, the

U.S. District Courts for the Southern and Eastern Districts of New York, and the U.S. Courts of

Appeals for the First, Second, Third, and Fourth Circuits. I am a partner in the law firm of

Bernstein Litowitz Berger & Grossmann LLP (“BLB&G” or “Lead Counsel”), the Court-

appointed Lead Counsel in the above-captioned action (the “Action”).1 BLB&G represents the

Court-appointed Lead Plaintiff, the Public Employees’ Retirement System of Mississippi

(“MissPERS” or “Lead Plaintiff”). I have personal knowledge of the matters stated in this

declaration based on my active supervision of and participation in the prosecution and settlement

of the Action.

       2.        I respectfully submit this declaration in support of Lead Plaintiff’s motion, under

Rule 23(e) of the Federal Rules of Civil Procedure, for final approval of the proposed settlement

of the Action for $240 million in cash (the “Settlement”), which the Court preliminarily

approved by its Order dated April 14, 2020 (the “Preliminary Approval Order”). ECF No. 253.

       3.        I also respectfully submit this declaration in support of: (i) Lead Plaintiff’s motion

for approval of the proposed plan for allocating the proceeds of the Net Settlement Fund to

eligible Class Members (the “Plan of Allocation” or “Plan”) and (ii) Lead Counsel’s motion, on

behalf of all Plaintiff’s Counsel,2 for an award of attorneys’ fees in the amount of 25% of the



1
  Unless otherwise defined in this declaration, all capitalized terms have the meanings defined in
the Stipulation and Agreement of Settlement dated March 16, 2020 (the “Settlement Stipulation”
or “Stipulation”), and previously filed with the Court. See ECF No. 247-1.
2
 Plaintiff’s Counsel are: Lead Counsel BLB&G and Gadow Tyler, additional counsel for Lead
Plaintiff MissPERS.
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 6 of 88



Settlement Fund, net of expenses; payment of Litigation Expenses incurred by Plaintiff’s

Counsel’s in the amount of $3,149,815.55; and payment of $25,410.00 to MissPERS in

reimbursement of its costs and expenses directly related to its representation of the Class (the

“Fee and Expense Application”).3

       4.          The proposed Settlement provides for the resolution of all claims in the Action in

exchange for a cash payment of $240 million for the benefit of the Court-certified Class. This

beneficial Settlement was achieved as a direct result of Lead Plaintiff’s and Lead Counsel’s

efforts to diligently investigate, vigorously prosecute, and aggressively negotiate a settlement of

this Action against highly skilled opposing counsel. As discussed in more detail below, Lead

Counsel’s efforts in the Action, included, among other things:

              i.          Conducting a wide-ranging investigation concerning the allegedly
                          fraudulent misrepresentations and omissions made by Defendants,
                          including consulting with experts and reviewing the voluminous public
                          record;

             ii.          Drafting and filing three detailed amended complaints, including the
                          operative 192-page Fifth Amended Class Action Complaint for Violations
                          of the Federal Securities Laws (the “Complaint”), filed with the Court on
                          March 22, 2018 (ECF No. 111), which incorporated material from
                          conference call transcripts, press releases, news articles, and other public
                          statements issued by or concerning Defendants; financial analyst research
                          reports concerning the Company and reports and other documents filed
                          publicly by Signet with the U.S. Securities and Exchange Commission
                          (“SEC”); Signet’s corporate website; interviews with former Signet
                          employees; and other publicly available information;

            iii.          Successfully opposing (in significant part) Defendants’ motion to dismiss
                          the Complaint (ECF Nos. 112-14) consisting of 858 pages of briefing and
                          exhibits, by researching and drafting a substantial opposition brief

3
 In conjunction with this declaration, Lead Plaintiff and Lead Counsel are also submitting the
Memorandum of Law in Support of Lead Plaintiff’s Motion for Final Approval of Class Action
Settlement and Plan of Allocation (the “Settlement Memorandum”) and the Memorandum of
Law in Support of Lead Counsel’s Motion for an Award of Attorneys’ Fees and Litigation
Expenses (the “Fee Memorandum”).



                                                   2
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 7 of 88



                         responding to Defendants’ arguments, which Lead Plaintiff filed with the
                         Court on April 9, 2018 (ECF No. 115);

             iv.         Preparing and filing Lead Plaintiff’s successful (in substantial part) motion
                         for class certification (ECF Nos. 142-44, 164), which included extensive
                         briefing and working with an expert to prepare a report on market
                         efficiency and the availability of class-wide damages methodologies,
                         defending the depositions of Lead Plaintiff’s representatives and expert,
                         deposing Defendants’ experts, and preparing a reply in support of the class
                         certification motion (ECF Nos. 157, 165), which included a rebuttal expert
                         a report;

              v.         Successfully opposing Defendants’ motion for judgment on the pleadings
                         (ECF No. 149);

             vi.         Engaging in full briefing on Defendants’ petition, pursuant to Rule 23(f) of
                         the Federal Rules of Civil Procedure (the “Rule 23(f) Petition”), for leave
                         to appeal the Court’s Class Certification Order to the United States Court
                         of Appeals for the Second Circuit;

            vii.         Consulting with experts regarding loss causation and damages, accounting
                         for loan loss reserves, retail loan underwriting, the sale of Signet’s loan
                         portfolio, and sexual harassment, among other issues presented by this
                         Action;

            viii.        Engaging in significant fact and expert discovery, including producing
                         nearly 200,000 pages of documents from Lead Plaintiff; reviewing and
                         analyzing approximately 3.6 million pages of documents produced by
                         Defendants and third parties; taking, defending, and participating in 31
                         depositions; and exchanging 20 expert reports with Defendants on a host
                         of complex issues;

             ix.         Engaging in intensive, arm’s-length negotiations with Defendants,
                         including the submission of detailed mediation statements concerning
                         liability and damages, and participating in three full-day mediation
                         sessions before the Hon. Layn R. Phillips (USDJ, Ret.), which ultimately
                         culminated in the mediator’s recommendation to settle the Action for $240
                         million in cash, which the parties accepted; and

              x.         Drafting and negotiating the Settlement Stipulation and related settlement
                         documentation.

       5.          The proposed Settlement represents an outstanding result for the Class,

considering the significant risks in the Action and the amount of the potential recovery. The

Settlement provides a considerable benefit to the Class by conferring a substantial, certain, and


                                                   3
      Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 8 of 88



immediate recovery while avoiding the significant risks and expense of continued litigation,

including the risk that the Class could recover nothing or substantially less than the Settlement

Amount after years of additional litigation and delay. As discussed in more detail below, if this

case continued to be litigated, there is no guarantee that Lead Plaintiff would have been able to

establish Defendants’ liability with respect to the two separate frauds alleged in the Action:

(i) Defendants’ alleged misstatements and omissions concerning the quality of and reserves for

Signet’s in-house credit program, and (ii) Defendants’ alleged misstatements and omissions

concerning alleged sexual harassment at the Company, which presented unique issues both on

the merits and on class certification.

       6.      The close attention paid and oversight provided by the Lead Plaintiff, MissPERS,

throughout this case is another factor in favor of the reasonableness of the Settlement. In

enacting the Private Securities Litigation Reform Act of 1995 (the “PSLRA”), Congress

expressly intended to give control over securities class actions to sophisticated investors, and

noted that increasing the role of institutional investors in class actions would ultimately benefit

shareholders and assist courts by improving the quality of representation in this type of case.

H.R. Conf. Rep. No. 104-369, at *34 (1995), reprinted in 1995 U.S.C.C.A.N. 730, 733. Here,

Lead Plaintiff’s representatives were actively involved in overseeing the litigation and settlement

negotiations. See Declaration of Jacqueline H. Ray, Special Assistant Attorney General in the

Office of the Attorney General of the State of Mississippi (the “Mississippi OAG”), submitted on

behalf of MissPERS (the “Ray Decl.”), attached as Exhibit 1.

       7.      Lead Plaintiff and Lead Counsel believe that the Settlement is in the best interests

of the Class. Due to their substantial efforts, Lead Plaintiff and Lead Counsel are well informed




                                                4
      Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 9 of 88



of the strengths and weaknesses of the claims and defenses in the Action, and they believe that

the Settlement represents a highly favorable outcome for the Class.

       8.      In addition to seeking final approval of the Settlement, Lead Plaintiff seeks

approval of the proposed Plan of Allocation as fair and reasonable. As discussed in further detail

below, Lead Plaintiff’s experienced expert for market efficiency, damages, and loss causation,

Michael Hartzmark, Ph.D., developed the Plan of Allocation in consultation with Lead Counsel.

The Plan provides for the distribution of the Net Settlement Fund on a pro rata basis to Class

Members who submit Claim Forms that are approved for payment by the Court.                   Each

Claimant’s share will be calculated based on his, her, or its losses attributable to the alleged

fraud, similar to what likely would have been awarded at trial if the Action had not been settled

and had continued to trial following a motion for summary judgment, other pretrial motions, and

resulted in a verdict favorable to the proposed class.

       9.      Lead Counsel worked diligently and efficiently to achieve the proposed

Settlement in the face of significant risk.      Lead Counsel prosecuted this case on a fully

contingent basis and incurred significant Litigation Expenses and thus bore all the risk of an

unfavorable result. For their considerable efforts in prosecuting the case and negotiating the

Settlement, Lead Counsel is applying for an award of attorneys’ fees for Plaintiff’s Counsel of

25% of the Settlement Fund, net of Court-approved Litigation Expenses. The 25% fee request is

based on a retainer agreement entered into with Lead Plaintiff at the outset of the litigation and,

as discussed in the Fee Memorandum, is well within the range of fees that courts in this Circuit

and elsewhere have awarded in securities and other complex class actions with comparable

recoveries on a percentage basis.       Moreover, the requested fee represents a multiplier of

approximately 1.98 on Plaintiff’s Counsel’s total lodestar, which is on the lower end of the range




                                                 5
      Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 10 of 88



of multipliers typically awarded in class actions with significant contingency risks such as this

one, and thus, the lodestar cross-check also supports the reasonableness of the fee.

       10.     Lead Counsel’s Fee and Expense Application also seeks payment of Litigation

Expenses incurred by Plaintiff’s Counsel in connection with the institution, prosecution, and

settlement of the Action totaling $3,149,815.55, plus reimbursement of $25,410.00 to MissPERS

for its costs and expenses directly related to its representation of the Class, as authorized by the

PSLRA.

       11.     For all of the reasons discussed in this declaration and in the accompanying

memoranda and declarations, including the quality of the result obtained and the numerous

significant litigation risks discussed fully below, Lead Plaintiff and Lead Counsel respectfully

submit that the Settlement and the Plan of Allocation are “fair, reasonable, and adequate” in all

respects, and that the Court should approve them under Federal Rule of Civil Procedure 23(e).

For similar reasons, and for the additional reasons discussed below, I respectfully submit that

Lead Counsel’s Fee and Expense Application is also fair and reasonable and should be approved.

II.    PROSECUTION OF THE ACTION

       A.      Background

       12.     As the Court is aware, Signet is a jewelry retailer that owns and operates

thousands of jewelry stores under brands such as Kay Jewelers, Jared, and Zales. This certified

securities class action asserts claims under Sections 10(b) and 20(a) of the Securities Exchange

Act of 1934 (the “Exchange Act”) on behalf of investors who purchased Signet common stock

during the period from August 29, 2013 to May 25, 2017 (the “Class Period”) and who were

allegedly damaged thereby (the “Class”).

       13.     Lead Plaintiff alleges that Defendants violated the federal securities laws based on

two distinct courses of false or misleading statements and omissions. First, Lead Plaintiff alleges


                                                 6
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 11 of 88



that Defendants publicly mischaracterized the Jock litigation—an employment arbitration

brought by employees of Signet’s U.S. division, Sterling Jewelers (“Sterling”)—and the risks it

posed to the Company. Lead Plaintiff alleges that Defendants misleadingly minimized the Jock

litigation as involving only “store-level” employment practices concerning “compensation and

promotional opportunities” at a “few stores,” and falsely stated that Signet had “investigated” the

allegations and found them to be unsubstantiated. Lead Plaintiff also alleges that Defendants

falsely assured the market that Signet adhered to rigorous standards of ethics set forth in the

Company’s Codes of Conduct and Ethics (the “Codes”), which, among other things, prohibited

sexual harassment and stated that the Company made employment decisions based solely on

merit. Lead Plaintiff alleges, however, that Jock in fact concerned allegations of severe sexual

harassment, including by Signet’s most senior executives, which were set forth in numerous

sworn declarations by former Sterling employees (collectively, the “Declarations”).          Lead

Plaintiff further alleges that investors suffered losses when the truth was revealed through a

February 27, 2017 Washington Post article reporting on the Declarations.

       14.     Second, Lead Plaintiff alleges that Defendants made false or misleading

statements and omissions concerning Signet’s in-house financing program, through which Signet

made loans to its customers for their jewelry purchases. Lead Plaintiff alleges that Defendants

held Signet out to investors as a “prudent” lender that made high-quality loans according to

“stringent” and “conservative” underwriting criteria. Lead Plaintiff alleges that, in truth, Signet

engaged in reckless underwriting and built a large portfolio of high-risk subprime loans that

caused the Company to incur significant losses. Lead Plaintiff further alleges that Defendants

materially understated Signet’s loan loss reserves in its financial statements, thus overstating

Signet’s income. Lead Plaintiff alleges that investors suffered losses when the truth regarding




                                                7
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 12 of 88



Signet’s financing program was revealed to the market through a series of corrective disclosures,

including Signet’s announcement on May 25, 2017 that 45% of Signet’s credit portfolio—

amounting to between $700 million and $800 million—consisted of subprime loans.

       B.     Appointment of Lead Plaintiff and Lead Counsel, Lead Counsel’s Extensive
              Investigation and Filing of Three Complaints, and the Substantial Denial of
              Defendants’ Motion to Dismiss

              1.      Appointment of MissPERS as Lead Plaintiff

       15.    As explained below, the case against Signet was previously led by a different lead

plaintiff, with a different lead counsel firm. As new facts emerged that significantly broadened

the claims, MissPERS sought a leadership role so that it could secure a meaningful recovery for

investors.

       16.    On August 25, 2016, an initial complaint was filed against Signet, Mark Light,

and Michele Santana on behalf of plaintiff Susan Dube by counsel Glancy Prongay & Murray

LLP (“GP&M”). ECF No 1. The complaint alleged violations of Sections 10(b) and 20(a) of the

Securities Exchange Act of 1934 and Rule 10b-5, promulgated thereunder. The action was

originally assigned to the Hon. Jesse Furman.

       17.    On October 24, 2016, Dube filed a motion for appointment as lead plaintiff with

GP&M as lead counsel. ECF No. 17. The Court granted the motion on November 21, 2016.

ECF No. 23.

       18.    Pursuant to the Court’s November 30, 2016 order, Dube filed the First Amended

Complaint on January 30, 2017. ECF No. 28. The class period for that complaint was January

7, 2016 to June 3, 2016. The First Amended Complaint involved allegations that defendants

made false or misleading statements concerning, among other things, a practice whereby Signet

employees were “swapping” customers’ diamonds for less valuable ones while repairs were

supposed to be made, a drop-off in customer confidence in Signet, increasing competitive


                                                8
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 13 of 88



pressures that Signet was facing, and the impact of these factors on the Company’s financial

performance.

       19.     On March 1, 2017, Dube filed a motion for leave to file a second amended

complaint “to add additional factual allegations and/or claims” as a result of the February 28,

2017 news that Signet had engaged in “widespread sexual harassment and discrimination in the

workplace,” which would significantly expand the operative class period and the nature of

alleged wrongdoing. ECF Nos. 29, 30.

       20.     On March 30, 2017, the Irving Firemen’s Relief & Retirement System (“Irving”)

filed a letter with the Court concerning Dube’s request for leave to amend and file a second

amended complaint. ECF No. 31. Irving was the plaintiff in another securities fraud action

against Signet captioned Irving Firemen’s Relief & Ret. Sys. v. Signet Jewelers Ltd., Case No. 17-

cv-00875 (N.D. Tex.), which alleged that defendants made false and misleading statements

concerning an arbitration involving widespread allegations of sexual harassment at a Signet

subsidiary implicating Defendant Light and other Signet executives. Irving sought to intervene

to request the issuance of an order either: (1) requiring the Dube lead plaintiff to publish notice

of the new claims and class period it intended to allege in its second amended complaint, and

afford investors harmed by new alleged misconduct during a new time period the right to seek

appointment as lead plaintiff in Dube, or (2) modifying the Court’s March 1, 2017 order (ECF

No. 30) to limit the Dube lead plaintiff to the factual allegations it was originally appointed to

prosecute.

       21.     On April 3, 2017, Dube filed the Second Amended Complaint. ECF No. 33. The

Second Amended Complaint included claims that Signet misled investors about risks related to a

culture of pervasive sexual harassment, that fraudulent “diamond swapping” occurred at certain




                                                9
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 14 of 88



Signet retail locations, and, for the first time, that Signet misled investors about the quality of its

credit portfolio and nature of its lending standards.

       22.     On April 14, 2017, the Court issued an order providing that the only way for the

Dube Lead Plaintiff to avoid the need for republication and the revisiting of the lead plaintiff and

lead counsel selection was for Dube to revert to the claims and allegations in the original

Complaint, which formed the basis for the original PSLRA notice. ECF No. 46. The Court held

further that if, in light of the Court’s ruling, Dube wished to strike the new claims and allegations

in the Second Amended Complaints and revert to the claims and allegations in the original

Complaint, Dube should file a letter brief to that effect.

       23.     On April 21, 2017, lead plaintiff in the Dube action filed a letter seeking leave to

file a third amended complaint, removing all allegations in the Second Amended Complaint and

narrowing the class period, but retaining allegations relating to misrepresentations regarding

Signet’s credit portfolio during the original class period without re-publishing notice to the class.

ECF No. 51.

       24.     On May 4, 2017, the Court denied the Dube lead plaintiff’s request. ECF No. 54.

On May 5, 2017, the Dube lead plaintiff filed a letter with the Court notifying the Court that it

published notice of the claims and class period in the Second Amended Complaint on the same

day, thereby re-opening the selection of lead plaintiff and lead counsel. ECF No. 55.

       25.     Accordingly, on July 5, 2017, MissPERS moved for the appointment of

MissPERS as Lead Plaintiff and BLB&G as Lead Counsel. ECF Nos. 65, 70, 74.

       26.     Only July 27, 2017, Judge Furman granted MissPERS’ motion, and appointed

MissPERS as Lead Plaintiff, and BLB&G as Lead Counsel. ECF No. 84.




                                                  10
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 15 of 88



                2.    Drafting The Third Amended Complaint

          27.   On September 29, 2017 MissPERS filed the 176-page Third Amended Class

Action Complaint for Violations of the Federal Securities Laws (the “Third Amended

Complaint”). ECF No. 86. The Third Amended Complaint alleged claims under Section 10(b)

of the Exchange Act against Signet, Light and Santana, as well as Michael Barnes and Ronald

Ristau, Signet’s former CEO and CFO, respectively, and Section 20(a) claims against the

individual defendants. The Third Amended Complaint alleged two categories of false and

misleading statements and omission pursuant to of the Exchange Act concerning: (1) the quality

of the Company’s underwriting and its in-house customer financing credit portfolio, and the

reserves for that portfolio, and (2) sexual harassment of female employees throughout Signet,

which was at issue in Jock.

          28.   Before the Third Amended Complaint was filed, Lead Counsel conducted a

comprehensive factual investigation and detailed analysis of the potential claims that could be

asserted on behalf of investors in Signet securities. This investigation included, among other

things, a detailed review and analysis of voluminous amounts of information relating to Signet,

its in-house credit operation, and the Jock arbitration. Lead Counsel reviewed, among other

things:

                     Signet’s SEC filings;

                     transcripts of Signet’s investor conference calls, press releases, and
                      publicly available presentations;

                     filings from related cases, including the Jock arbitration; and

                     an enormous volume of media, news, and analyst reports relating to
                      Signet.

          29.   In addition to undertaking an extensive review of documents, Lead Counsel

engaged consulting experts to help analyze certain complicated issues in the case. Lead Counsel


                                               11
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 16 of 88



worked with a financial economist on loss causation and damages issues, which was particularly

important given that there were several different partial corrective disclosures in the case. Lead

Counsel also worked with an accounting expert on the bad debt expense and loan loss reserve

issues that were a critical part of Lead Plaintiff’s case concerning Signet’s credit portfolio.

Understanding the loan loss reserve issues and being able to effectively plead them required

working closely with the accounting experts to understand how companies determine the

appropriate level of reserves under GAAP, the impact the reserve number has on other financial

metrics, how Signet calculated its reserves using the recency aging method, and how the level of

its charge-offs supported Lead Plaintiff’s allegations that the reserves were understated.

          30.   Lead Counsel and its in-house investigators also located and interviewed former

employees of Signet and its subsidiaries, who provided substantial information to Lead Counsel.

Specifically, Lead Counsel and its investigators reached out to a total of 322 individuals and

interviewed 79 of those individuals. The Amended Complaint contained information provided

by seven such former employees, who provided behind-the-scenes facts concerning Signet’s

lending practices, underwriting, and financial condition.

                3.     Defendants File A Motion To Dismiss the Third Amended Complaint

          31.   On December 1, 2017, Defendants filed their 35-page motion to dismiss the Third

Amended Complaint and accompanying declaration attaching 14 exhibits totaling nearly 650

pages. ECF Nos. 90 and 91. In their Motion, Defendants attacked all parts of the Third

Amended Complaint as inadequate to plead securities fraud, including with respect to the

complicated accounting claims at issue in this case, and the novel sexual harassment-related

issues.

          32.   In particular, Defendants argued that:




                                                 12
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 17 of 88



                    Lead Plaintiff failed to state a claim relating to Signet’s in-house credit
                     portfolio particularly with respect to Signet’s loan loss reserves because,
                     among other things, GAAP does not prescribe a particular method for
                     computing the delinquency of accounts or estimating reserves, and thus,
                     Lead Plaintiff had failed to allege that these opinion statements were
                     actionably false under Fait v. Regions Fin. Corp., 655 F.3d 105 (2d Cir.
                     2011).

                    Lead Plaintiff failed to state a claim with respect to statements concerning
                     the quality of Signet’s portfolio or underwriting standards because those
                     statements were either opinion statements or inactionable puffery, and
                     Lead Plaintiff failed to plead facts establishing that the statements were
                     false.

                    The former employees that Lead Plaintiff relied on to establish falsity and
                     scienter, among other things, were only low-level store employees who
                     would not have known about the performance of the credit portfolio or
                     Defendants’ knowledge or Signet’s accounting.

                    Lead Plaintiff failed to plead scienter because there were no allegations of
                     insider selling or other improper benefits realized by the Defendants,
                     there was no apparent motive, and Lead Plaintiff’s allegations were
                     conclusory.

                    Lead Plaintiff failed to adequately plead loss causation because Lead
                     Plaintiff’s alleged corrective disclosure dates did not reveal that
                     Defendants’ prior statements were false, and otherwise did not reveal that
                     Defendants failed to timely disclose that Signet’s credit portfolio had
                     deteriorated.

                    Defendants also argued that Lead Plaintiff’s claims related to sexual
                     harassment should be dismissed because Signet satisfied its disclosure
                     obligations under relevant SEC regulations, Signet’s Code of Conduct
                     and other statements were puffery, Defendants did not act with scienter in
                     concealing information that was required to be disclosed, and Lead
                     Plaintiff failed to plead loss causation because the Washington Post
                     article did not correct any prior misstatements.

       33.    On December 4, 2017, the Court issued an order sua sponte providing that, should

Lead Plaintiff wish to file any further amended complaint, it must do so by December 22, 2017.

ECF No. 92.




                                              13
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 18 of 88



               4.     Lead Plaintiff Files the Fourth Amended Complaint, the Parties
                      Complete Further Motion to Dismiss Briefing, and Lead Plaintiff Files
                      the Operative Complaint

       34.     Lead Plaintiff’s investigation continued after filing the Third Amended

Complaint, including by monitoring news reports and filings in related litigation.

       35.     Accordingly, in late November, Lead Plaintiff decided to file a further amended

complaint based on further disclosures from Signet. Specifically, on November 21, 2017, Signet

reported an earnings miss, declining sales and credit penetration rates, and lower fiscal 2018

guidance, and attributed these results to problems with outsourcing the Company’s loan

portfolio. In response to this disclosure, Signet’s stock price declined by more than 30%.

Thereafter, on December 1, 2017, Signet disclosed that the Consumer Financial Protection

Bureau had been investigating Signet’s lending practices for a year, and the New York Attorney

General was also conducting an investigation into Signet’s lending practices. In light of these

new disclosures, the forthcoming further amended complaint would extend the operative Class

Period from May 24, 2017 to December 1, 2017.

       36.     On December 15, 2017, one week before Lead Plaintiff’s amended complaint was

due under the Court’s December 4, 2017 order, GP&M filed a new action—Aydin v. Signet

Jewelers Limited, et al., No. 1:17-cv-09853-RWS (S.D.N.Y.) (“Aydin”)—alleging class claims

for violations of Sections 10(b) and 20(a) of the Exchange Act based on misrepresentations and

omissions concerning Signet’s loan portfolio, against Signet and certain of its senior executives.

Aydin asserted a “stub” class period from August 24, 2017 to November 21, 2017 and was based

entirely on the November 21, 2017 disclosure that Lead Plaintiff was planning on incorporating

into its forthcoming amended complaint. GP&M did not indicate that Aydin was related to this

Action, and instead published a PSLRA notice stating that the deadline to move for appointment

for lead plaintiff in Aydin was 60 days from the date that action was filed. The notice triggered

                                                14
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 19 of 88



multiple law firms to issue “alerts” to the investing public seeking clients to move for lead

plaintiff in the Aydin case.

        37.     On December 21, 2017, Lead Plaintiff filed a letter with the Court (1) informing

the Court that, in accordance with the Court’s December 4, 2017 order, Lead Plaintiff would file

a Fourth Amended Complaint on December 22, 2017 asserting claims related to the most recent

disclosure; (2) requesting that Aydin be designated as related to this Action and reassigned to

Judge Furman; and (3) requesting that the Court set an expedited briefing schedule for Lead

Plaintiff’s forthcoming motion to consolidate the Aydin action into this Action. ECF No. 93.

Lead Plaintiff explained that consolidation of Aydin into this Action was appropriate because

Aydin asserted the same statutory claims, against overlapping Defendants, as those asserted in

this Action, and because the sole corrective disclosure in Aydin was a corrective disclosure in this

Action that would be encompassed by the extended class period in the forthcoming amended

complaint.

        38.     On December 22, 2017, the Court issued an order accepting Aydin as related to

the Action and providing, among other things, that counsel to the Aydin plaintiff shall show cause

in writing (1) why Aydin should not be consolidated with this Action, and (2) why sanctions

should not be imposed for failure to designate Aydin as related. ECF No. 95.

        39.     Also on December 22, 2017, Lead Plaintiff filed the Fourth Amended Complaint.

ECF No. 96.      The Fourth Amended Complaint incorporated Defendants’ disclosures from

November 21, 2017 and December 1, 2017 concerning the credit portfolio and thus extended the

class period to December 1, 2017.

        40.     On January 2, 2017, GP&M, counsel for the Aydin Lead Plaintiff, filed a

Response to the Court’s December 22, 2017 Order to Show Cause. ECF No. 97.




                                                15
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 20 of 88



       41.     On January 5, 2017, Lead Plaintiff filed a Response to Aydin and GP&M’s

Response to Order to Show Cause. ECF No. 99.

       42.     On January 7, 2018, the Court issued an order consolidating Aydin with this

Action and setting a briefing schedule for Defendants’ forthcoming motion to dismiss the Fourth

Amended Complaint. ECF No. 100.

       43.     On January 26, 2018, Defendants filed their motion to dismiss the Fourth

Amended Class Action Complaint. ECF Nos. 101, 102, 103. Defendants’ motion to dismiss was

identical to the motion they filed in response to the Third Amended Complaint, but added

arguments regarding the new corrective disclosures alleged in the Fourth Amended Complaint.

Lead Plaintiff carefully reviewed and analyzed each of the arguments in preparation for drafting

its opposition brief, and again worked closely with an accounting expert to respond to

Defendants’ arguments related to the loan loss reserve and GAAP issues in the case.

       44.     On February 23, 2018, Lead Plaintiff filed its opposition to Defendants’ motion to

dismiss the Fourth Amended Class Action Complaint. ECF Nos. 104, 105. In summary, Lead

Plaintiff’s opposition argued that:

                      Defendants’ statements concerning the loan portfolio were false and
                       material, and not inactionable opinions or puffery.

                      Defendants’ statements concerning Signet’s loan loss reserves were
                       knowingly false because Defendants knew, based on Signet’s loss history,
                       the balance in Signet’s loan portfolio that was likely uncollectible, but
                       nonetheless set the reserves materially lower than that amount.

                      The Fourth Amended Complaint adequately stated claims with respect to
                       the Jock action based on Defendants’ failure to satisfy their disclosure
                       obligations under Item 103 of SEC Regulation S-K, 17 C.F.R. § 229.103.

                      The Fourth Amended Complaint adequately stated claims related to the
                       Codes of Conduct and Ethics because they were not inactionable puffery
                       as a matter of law; and




                                               16
      Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 21 of 88



                       The Fourth Amended Complaint adequately alleged scienter and loss
                        causation as to both sets of claims.

          45.   On March 9, 2018, Defendants filed a reply in further support of their motion to

dismiss the Fourth Amended Class Action Complaint. ECF Nos. 106, 107. Defendants’ reply

reiterated the arguments made in their motion to dismiss and responded to the arguments in Lead

Plaintiff’s opposition brief.

          46.   On March 16, 2018, Lead Plaintiff filed a letter with the Court requesting leave to

file a further amended complaint to add factual allegations concerning new disclosures made by

Signet on March 14, 2018, and attaching Lead Plaintiff’s proposed amended Fifth Amended

Class Action Complaint. ECF No. 108. Specifically, on March 14, 2018, Signet issued a press

release announcing its fiscal 2018 results and revealing that it reached an agreement to sell its

subprime loans for 72% of par value, a 15% discount to the carrying value Signet employed, and

that the Company expected to incur a loss in connection with the transaction of $165 million to

$175 million. The price of Signet stock dropped significantly when these disclosures were made,

and after analyzing the information disclosed and the market’s response, Lead Plaintiff

determined that further amending the complaint would strengthen the Class’s claims.

          47.   On March 19, 2018, Defendants filed a letter opposing Lead Plaintiff’s request for

leave to file a further amended complaint. ECF No. 109. Defendants argued that there was no

good cause to permit further amendment and that Lead Plaintiff’s proposed amendment would be

futile.

          48.   On March 20, 2018, the Court issued an order granting Lead Plaintiff’s Letter

Motion for Leave to File the Fifth Amended Complaint and setting a new briefing schedule for

the motion to dismiss. ECF No. 110.




                                                17
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 22 of 88



       49.     Pursuant to the schedule issued by the Court on March 20, 2018, Lead Plaintiff

filed the operative Fifth Amended Complaint (the “Complaint”) on March 22, 2018. ECF No.

11. The Complaint added discussion about Signet’s March 2018 disclosure concerning the sale

of the subprime portion of its credit portfolio and the impact of this disclosure on Signet’s stock

price. In total, the Complaint alleged a class period of nearly five years, extending from August

29, 2013 to March 13, 2018, and ten total corrective and partial corrective disclosures.

       50.     On March 30, 2018, Defendants filed their motion to dismiss the Fifth Amended

Complaint. ECF Nos. 112, 113, 114. The motion to dismiss was identical to Defendants’

previous motion, but incorporated arguments addressing the new corrective disclosure in the

Complaint.

       51.     On April 9, 2018, Lead Plaintiff filed its opposition to Defendants’ motion to

dismiss. ECF Nos. 115, 116.

       52.     On April 13, 2018, Defendants filed their reply in further support of their motion

to dismiss. ECF Nos. 117, 118.

       53.     On May 23, 2018, the case was reassigned to Your Honor.

               5.     The Court Substantially Denies Defendants’ Motions to Dismiss and
                      the Parties Initiate Discovery

       54.     On November 26, 2018, the Court issued a thorough, 37-page Memorandum and

Order in which it substantially denied Defendants’ motions to dismiss. ECF No. 120.

       55.     In its Order, the Court sustained Lead Plaintiff’s claims almost in their entirety.

With respect to Lead Plaintiff’s claims concerning Signet’s credit portfolio, the Court held that

the falsity of Defendants’ statements was adequately plead because those statements were not

puffery. The Court also found that Lead Plaintiff had adequately pled the falsity of Signet’s loss

reserves, in light of reports from former employees. The Court found that Lead Plaintiff had



                                                18
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 23 of 88



adequately alleged scienter for the credit portfolio claims because of allegations that Defendants

were intimately familiar with Signet’s loan portfolio and underwriting, among other things.

       56.     The Court also found that Lead Plaintiff adequately plead that Defendants made

materially misleading statements about the Jock action, and that the statements in Signet’s Codes

of Conduct and Ethics were actionable. The only statements that the Court held were not

actionable were generalized statements concerning the importance of Signet’s relationships with

its customers and consumer trust in the Signet brand. The Court further held that Lead Plaintiff

had adequately alleged scienter based on allegations that Defendants were aware of the

Declarations at the time of their statements. Finally, the Court held that Lead Plaintiff had

adequately alleged loss causation.

       57.     Thereafter, Lead Counsel immediately set out to vigorously prosecute the case.

       58.     On February 6, 2019, after the Court had declined to adopt the first proposed

schedule the parties had submitted (ECF No. 128), the parties filed a new proposed case

management plan with shorter litigation deadlines, all of which the parties agreed to with the

exception of the class certification schedule. ECF No. 131. In a joint letter submitted to the

Court on February 6, 2019, the parties explained that while Lead Plaintiff proposed to file its

motion for class certification on March 15, 2019, Defendants proposed that class certification be

held in abeyance sine die pending the Second Circuit’s decision in Arkansas Teacher Retirement

System v. Goldman Sachs Group, Inc., No. 18-3667 (2d Cir.). Lead Plaintiff took the position

that this stay was not necessary or appropriate, and that class certification briefing should move

forward without delay.




                                               19
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 24 of 88



       59.     On February 7, 2019, the Court adopted the parties’ proposed schedule with Lead

Plaintiff’s proposal for class certification briefing. ECF No. 132. The Court wrote in its order

that there would be “no more delays, no more stays.”

       60.     The Court also adopted a civil case management plan to govern the litigation.

ECF No. 133. The schedule provided, among other deadlines, that Lead Plaintiff’s motion for

class certification was due on March 15, 2019, with briefing complete by May 17, 2019; fact

discovery should be concluded by September 13, 2019; and expert discovery should be

concluded by December 6, 2019.         Lead Counsel had to, and did, work diligently and

expeditiously to meet this schedule.

       61.     While negotiating the case schedule, the parties also worked to negotiate a

Protective Order and an ESI Protocol that would govern the case. On January 29, 2019, after

exchanging multiple drafts and negotiating a format acceptable to both sides, the parties filed a

Stipulation and Protective Order. ECF No. 131. On February 11, 2019, the parties filed a

Stipulated ESI Protocol and Order. ECF No. 134. The Court granted the Stipulated ESI Protocol

and Order the next day. ECF No. 135.

       C.      Fact Discovery

       62.     As explained in detail below, during discovery, Lead Counsel built a strong and

extensive record in support of Lead Plaintiff’s claims through thorough document and deposition

discovery of Defendants and 14 third parties.

               1.     The Pursuit of Extensive Document Discovery from Defendants and
                      Third Parties

       63.     On December 21, 2018, Lead Plaintiff served requests for the production of

documents on Defendants. Lead Plaintiff requested that Defendants produce documents

concerning, among other things, Signet’s underwriting and lending practices, the performance of



                                                20
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 25 of 88



its loan portfolio, the use of the recency method of aging accounts receivable, the Jock

arbitration, the Declarations, incidents of sexual harassment at the Company, and the Company’s

processes and procedures for reporting sexual harassment. After determining that it needed

certain documents from prior to the Class Period to effectively litigate the case, Lead Plaintiff

sought documents from a lengthy time period of nearly six years, extending from January

2013—and in some cases, earlier—through the end of 2018.

          64.   On January 21, 2019, Defendants served their Objections and Responses to Lead

Plaintiff’s First Request for the Production of Documents on Lead Plaintiff. In the months that

followed, Lead Counsel engaged in numerous meet-and-confers and extensive negotiations with

Defendants’ Counsel over the scope and adequacy of Defendants’ discovery responses, including

relating to search terms to be used, custodians whose documents should be searched, applicable

timeframes, and other parameters. Adding to the complexity of these negotiations was the fact

that Lead Plaintiff sought several categories of documents related to the Jock arbitration and

complaints that had been filed over the years at Signet concerning sexual harassment.

Defendants resisted producing many categories of these documents, taking the position that they

were irrelevant particularly given that Lead Plaintiff was seeking documents from prior to the

Class Period. Ultimately, after numerous meet-and-confers and several weeks of negotiations,

Lead Plaintiff succeeded in obtaining all the documents it needed to effectively litigate the

Action.

          65.   In total, Lead Counsel obtained and reviewed more than 3.1 million pages of

documents from Defendants.

          66.   As Lead Counsel continued to receive and review documents from Defendants,

Lead Counsel identified several third parties who it determined likely had relevant information.




                                               21
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 26 of 88



Thus, in addition to seeking discovery from Defendants, Lead Plaintiff served subpoenas on 14

third parties. Lead Counsel held dozens of meet and confers with these third parties—some of

which were difficult and contentious—before receiving document productions. During these

meet and confers, Lead Counsel negotiated with each third party the scope of the third party’s

document production, including the applicable date range, search terms, and custodians. In some

cases, Lead Plaintiff also negotiated with counsel for the various third parties addendums to the

Protective Order in case in this case so that Lead Plaintiff could effectively use the third party

documents as exhibits during depositions.

          67.    As a result of Lead Plaintiff’s efforts in third party discovery, Lead Plaintiff

obtained more than 413,000 pages of documents from third parties, many of which proved

important to Lead Plaintiff’s prosecution of the action, particularly with respect to expert

discovery.      For example, the documents provided by third-party CarVal—which purchased

Signet’s loan portfolio after the Class Period—were the foundation of Lead Plaintiff’s expert

report concerning Signet’s sale of the subprime portion of its credit portfolio at a price below par,

and its implications for Signet’s Class Period statements touting the portfolio’s quality.

          68.    The chart below identifies the recipients of the third party subpoenas issued by

Lead Plaintiff, the dates of the subpoenas, and a general description of the role of the subpoenaed

entity:


           Subpoenaed Entity                       Date                      Role in Case

                                                                    Serviced subprime loans in
 Genesis Financial Solutions, Inc.       January 11, 2019
                                                                    Signet’s loan portfolio
                                                                    Conducted strategic
 Goldman Sachs & Co. LLC                 January 11, 2019           evaluation of Signet’s credit
                                                                    portfolio




                                                 22
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 27 of 88




         Subpoenaed Entity                        Date                     Role in Case

                                                                   Signet’s Class Period outside
 KPMG LLP                               January 11, 2019
                                                                   auditor
                                                                   Serviced subprime loans in
 Progressive Leasing, LLC               January 11, 2019
                                                                   Signet’s loan portfolio
                                                                   Purchased prime portion of
 Alliance Data Systems Corporation      January 11, 2019
                                                                   Signet’s credit portfolio
                                                                   Purchased subprime portion
 CarVal Investors, LLC                  January 11, 2019
                                                                   of Signet’s credit portfolio
                                                                   Purchased subprime portion
 Castlelake, L.P.                       January 11, 2019
                                                                   of Signet’s credit portfolio

 Ernst & Young Y LLP                    February 11, 2019          Signet consultant


 Navex Global, Inc.                     April 25, 2019             Signet vendor


 PricewaterhouseCoopers LLC             February 22, 2019          Signet consultant


 Simpson Thatcher & Bartlett LLP        February 11, 2019          Signet advisor

                                                                   Serviced subprime loans in
 Aaron’s Inc.                           February 21, 2019
                                                                   Signet’s loan portfolio

 Deloitte & Touche LLP                  February 22, 2019          Signet consultant

                                                                   Serviced subprime loans in
 Dent-A-Med, Inc.                       March 4, 2019              Signet’s loan portfolio




       69.      In total, Defendants and third parties together produced nearly 750,000

documents, totaling nearly 3.6 million pages, to Lead Plaintiff.

       70.      As Lead Counsel received documents, it reviewed and analyzed those documents

through regular team meetings, running targeted searches aimed at locating the most relevant

documents, analyzing the document trail on several key issues and creating timelines of events


                                                23
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 28 of 88



germane to the case. The magnitude and complexity of the documents was substantial—totaling

3.6 million pages spanning nearly 6 years and including, among other things, emails, loan

documentation, internal finance memoranda, financial statements, , audit-related documents,

internal analyses of bad debt expense and loan loss reserves, analyses of credit portfolio

performance, litigation documents related to the Jock action, the Jock declarations, sexual

harassment complaints, and board materials.

       71.     As part of its discovery efforts, Lead Counsel assembled a team of staff attorneys

that, at various points in the litigation and depending on what Lead Counsel needed to

accomplish, ranged in size from 11 to 32 attorneys. This team consisted of many lawyers who

have been with the firm for years and have worked on other significant class actions. Their

biographies, along with those of all lawyers who worked on this case, are attached hereto in

Exhibit 3A-3. As explained below, this team was integral in helping Lead Counsel review and

analyze the documentary record, prepare to take and defend depositions, assist expert witnesses,

and compile the strongest evidentiary support for Lead Plaintiff’s claims.

       72.     Throughout this process, Lead Counsel ensured that the review and analysis of

documents was conducted efficiently. At the outset of Lead Counsel’s document review efforts,

Lead Counsel solicited proposals from vendors to provide document-management services. After

receiving bids from three well-regarded firms, Lead Counsel ultimately selected the e-discovery

vendor Epiq. At a price that matched the lowest bid received, Epiq provided document-review

support, including algorithm-based “technology-assisted review” (“TAR”) (also known as

“predictive coding”). The TAR software enabled Lead Counsel to efficiently streamline the

review by “learning” the coding of documents as they were reviewed. While Lead Counsel could

not rely on this machine algorithm to identify all of the necessary documents to prosecute this




                                                24
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 29 of 88



Action, it did use the algorithm to assist Lead Counsel in efficiently prioritizing the review of

documents most likely to be relevant.

       73.     Using the TAR predictive coding to prioritize those documents most likely to

provide meaningful information, attorneys from Lead Counsel reviewed, analyzed, and

categorized the documents in Precision’s electronic database. Before beginning, Lead Counsel

developed a search protocol, issue “tags,” and guidelines for identifying “hot” documents, as

well as a manual and guidelines for the review and “coding” of documents. Using these tools,

Lead Counsel tasked its attorneys with reviewing documents, with the documents most likely to

be “hot” put into prioritized batches for review. Lead Counsel’s review and analysis of those

documents included substantive analytical determinations as to the importance and relevance of

each document—including whether each document was “hot,” “highly relevant,” “relevant,” or

“irrelevant.” For documents identified as “hot,” attorneys often documented their substantive

analysis of the documents’ importance by making notations on the document review system,

explaining what portions of the documents were hot, how they related to the issues in the case,

and why the attorney believed that information to be significant. Attorneys also “tagged” the

specific issues that documents related to, such as Signet’s underwriting, lending practices, bad

debt expense, loan loss reserves, and sexual harassment complaints, and also “tagged” what

witnesses the documents related to, which enabled Lead Counsel to effectively and efficiently

collect documents in preparation for depositions. Given the dynamic, evolving nature of

discovery, Lead Counsel frequently revised and refined its tools, techniques, and “tags” as it

developed its understanding of the issues.

       74.     Throughout its review, Lead Counsel also analyzed the adequacy and scope of the

document productions by Defendants and third parties. For example, attorneys reviewed all




                                               25
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 30 of 88



privilege redactions and entries in Defendants’ privilege logs to assess whether Defendants

redacted or withheld potentially non-privileged information. Lead Counsel also reviewed the

productions to determine whether they substantively tracked what had been agreed to be

produced in response to document requests. Where Lead Counsel identified deficiencies—

including documents improperly redacted or withheld for privilege—in a document production,

Lead Counsel challenged Defendants or the producing party to set forth the basis for privilege or

otherwise address and correct the deficiency.

       75.     In addition to regular communications that occurred throughout the review

process, attorneys who primarily focused on the document review participated in weekly

meetings with the full litigation team. In advance of these meetings, “hot” documents and

documents that raised questions for discussion that had recently been reviewed and analyzed

were compiled and circulated. At the meetings, Lead Counsel discussed those documents,

including the reasons they identified them as “hot,” and attorneys asked questions and discussed

similar documents that had been reviewed. These efforts ensured that the entire litigation team

learned of and understood the documentary evidence being developed, provided an opportunity

for Lead Counsel to further refine its legal and factual theories, focused the document-review

team on developing other supporting evidence, and enabled Lead Counsel to ensure that

documents were reviewed consistently. Lead Counsel also often conducted follow-up research

and drafted memoranda concerning topics of interest that arose at these meetings.

       76.     In addition, Lead Counsel prepared chronologies of events, and maintained a

central repository of key documents organized by issue, which it continually updated and refined

as the team’s knowledge of issues expanded. This step enabled attorneys to quickly and




                                                26
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 31 of 88



efficiently access critical documents necessary for the preparation for depositions and drafting of

evidentiary submissions to the Court.

       77.     As noted above, the attorney team also prepared and utilized several “issue

memoranda” focused on key aspects of the case that Lead Counsel needed to understand to

effectively conduct depositions. This included memoranda addressing the evolution of Signet’s

underwriting policies and risk tolerance before and throughout the Class Period; Signet’s analysis

of its use of the recency accounting method; Signet’s loan loss reserves and bad debt expense;

the impact on charge-offs and delinquencies that would occur if Signet were to switch to from

recency to contractual accounting; and summaries of the work that third parties such as Ernst &

Young and PricewaterhouseCoopers performed for Signet.

               2.     Defendants’ Document Requests to Lead Plaintiff

       78.     Defendants served their First Set of Document Requests to Lead Plaintiff,

comprising 36 document requests, on December 21, 2018. Lead Plaintiff responded and objected

to those Requests on January 5, 2019, and thereafter engaged in extensive meet-and-confers with

Defendants to discuss the scope of Lead Plaintiff’s responsive document production.

       79.     In response to Defendants’ document requests, Plaintiff’s Counsel worked with

Lead Plaintiff to gather potentially relevant and responsive materials. This included Plaintiff’s

Counsel visiting Lead Plaintiff’s offices in Jackson, Mississippi to oversee the document

collection process. Lead Counsel then reviewed those documents carefully, and subsequently

produced the relevant, responsive, nonprivileged documents in Lead Plaintiff’s possession.

       80.     Lead Plaintiff made its first production of documents to Defendants on February

3, 2019, its second production on March 13, 2019, its third production on March 18, 2019, and

its fourth production on March 21, 2019. In total, Lead Plaintiff produced over 209,000 pages of

documents to Defendants.

                                                27
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 32 of 88



               3.      Interrogatories

       81.     On January 29, 2019, Lead Plaintiff served its First Set of Interrogatories to

Defendants. Lead Plaintiff’s interrogatories focused on the sexual harassment-related aspect of

the case and sought to discover the number and type of claims of gender and sexual misconduct

made against Signet executives before and during the Class Period, and how those claims were

handled.

       82.     On February 28, 2019, Defendants served their Responses and Objections to Lead

Plaintiff’s First Set of Interrogatories. Lead Plaintiff carefully reviewed Defendants’

interrogatory responses to tailor its discovery efforts.

               4.      The Pursuit of Extensive Deposition Discovery

       83.     Lead Counsel took, defended and participated in a total of 31 depositions, which

further developed the evidentiary record and informed Lead Counsel’s analysis of the claims and

defenses in the Action. Those depositions were held at locations across the country, including

Boston, New York, Ohio, Texas, Florida, and Washington, D.C.          For Lead Counsel, these

depositions required significant attorney preparation.

       84.     To build an efficient and effective deposition plan, Lead Counsel constructed “key

players” lists compiled from: (i) its investigation in connection with the Complaint; (ii)

document searches, including analyses of hot documents; and (iii) corporate-organization charts

produced by Defendants. This process involved considerable effort given the volume of

Defendants’ productions and the expansive nature and time period of the alleged fraud.

       85.     Once deponents were identified, effectively preparing for, conducting, defending

and participating in depositions required that Lead Counsel devote substantial time, effort, and

resources.




                                                  28
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 33 of 88



       86.     One of Lead Counsel’s most significant projects in preparation for the

depositions—both in terms of time and effort as well as substantive importance—was the

preparation of detailed “deposition kits.” These kits typically consisted of hundreds of documents

with an index summary.       The kits also included a detailed memorandum analyzing those

documents and the witnesses background and role in the case. In addition, as noted above, the

attorney team prepared memoranda concerning several key issues in the case, which were used

to prepare for the depositions of each witness who was involved with that issue.

       87.     Lead Counsel prepared a deposition kit for each witness. Preparing deposition

kits required a comprehensive, deep dive into the witnesses materials, including their: (i)

custodial documents, i.e., documents the deponent drafted, received, or maintained in their files;

(ii) role in the events at issue, including with respect to information in relevant documents they

may not have personally reviewed; (iii) prior relevant testimony or interviews; and (iv)

information gleaned from public searches. The preparation of each kit required the analysis of

myriad documents in the particular context of each witness, as well as the exercise of

professional judgment in narrowing down which documents to present to that deponent. As the

kits were prepared and refined, the attorneys taking the depositions worked closely with the

attorneys tasked with creating the relevant kits.

       88.     In addition to Lead Plaintiff’s depositions, Defendants took the depositions of six

of the seven former employees cited in the Complaint. Lead Plaintiff attended each of these

depositions and asked questions of each witness.

       89.     Between March 19, 2019 and September 13, 2019, Lead Plaintiff took, defended

or participated in 31 total depositions, including the depositions of two former CEOs of Signet,

the current CEO of Signet, two former CFOs of Signet, two former COOs of Signet, the Chair of




                                                    29
       Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 34 of 88



 the Board, several current and former senior finance or human resources executives at Signet,

 and multiple Declarants. The chart below lists the depositions in date order (the names of the

 Declarants and the former employees cited in the Complaint who were deposed are not listed in

 order to protect their privacy).


       Deponent                       Role                   Purpose                  Date

                          Artisan Partners
Matthew Kamm                                            Class certification   March 19, 2019
                          Representative
                          MissPERS 30(b)(6)
Lorrie Tingle                                           Class certification   March 27, 2019
                          Representative

FE 3                      Signet sales associate        Fact witness          March 27, 2019

                          Signet assistant store
FE 5                                                    Fact witness          April 2, 2019
                          manager
                          MissPERS 30(b)(6)
George Neville                                          Class certification   April 5, 2019
                          Representative

FE 6                      Collector, Signet             Fact witness          April 14, 2019

                          Director of Credit
                          Information Technology
FE 1                                                    Fact witness          April 15, 2019
                          and Strategy Department,
                          signet

FE 7                      Credit Authorizer, Signet     Fact witness          April 16, 2019

                          Dimensional Fund
Jed Fogdall                                             Class certification   April 16, 2019
                          Advisors representative
                          District Manager in
FE 4                                                    Fact witness          April 30, 2019
                          Training, Signet

Allen Ferrell             Signet expert                 Class certification   May 14, 2019


Michael Maloney           Signet expert                 Class certification   May 15, 2019


Declarant                 Declarant                     Fact witness          May 29, 2019



                                                   30
      Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 35 of 88




      Deponent                  Role                   Purpose                  Date


Michael Hartzmark   Lead Plaintiff expert         Class certification   June 7, 2019


Declarant           Declarant                     Fact witness          June 12, 2019


Declarant           Declarant                     Fact witness          July 10, 2019


Harsh Suri          Partner, Ernst & Young        Fact witness          July 24, 2019


Declarant           Declarant                     Fact witness          July 31, 2019

                    Senior Vice President In-
                    House Credit Operation
Suzanne Shane                                     Fact witness          July 31, 2019
                    and Customer Care,
                    Signet
                    Director of Field Human
MaryEllen Mennett                                 Fact witness          August 7, 2019
                    Resources, Signet

Robert Trabucco     Former CFO, Sterling          Fact witness          August 8, 2019

                    Senior Vice President of
Mario Weiss                                       Fact witness          August 14, 2019
                    Credit Operations, Signet
                    Former COO and
Edward Hraback      President of Sterling,        Fact witness          August 15, 2019
                    former COO of Signet

Mark Light          Former CEO, Signet            Fact witness          August 20, 2019


Ronald Ristau       Former CFO, Signet            Fact witness          August 20, 2019


Michael Barnes      Former CEO, Signet            Fact witness          August 23, 2019


Gina Drosos         Current CEO, Signet           Fact witness          August 29, 2019

                    Chairman of the Board,
Todd Stitzer                                      Fact witness          September 4, 2019
                    Signet

Mamta Soni          Partner, KPMG                 Fact witness          September 6, 2019


                                             31
      Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 36 of 88




      Deponent                        Role                  Purpose                  Date


Michelle Santana         Former CFO, Signet           Fact witness          September 10, 2019


Bryan Morgan             Former COO, Signet           Fact witness          September 13, 2019



        D.      Class Certification

        90.     On March 15, 2019, Lead Plaintiff filed its Motion for Class Certification and

 Appointment of Class Representatives and Class Counsel (“Class Certification Motion”) (ECF

 Nos. 142, 143, 144), requesting that the Court certify a class comprising all persons and entities

 who purchased or otherwise acquired shares of Signet common stock between August 29, 2013

 and March 13, 2018, inclusive, and were damaged thereby.

        91.     Lead Plaintiff’s motion attached and was supported by the expert report of Dr.

 Michael Hartzmark, Ph. D., who opined that the market for Signet common stock was efficient

 throughout the Class Period, and that damages for investors in Signet common stock could be

 calculated through a common methodology.

        92.     In connection with class certification, in addition to serving subpoenas for Lead

 Plaintiff’s documents and for depositions of Lead Plaintiff’s representatives, Defendants served

 subpoenas for the production of documents and for depositions on Lead Plaintiff’s third-party

 investment advisors: Northern Trust Investments, Dimensional Fund Advisors, Artisan Partners,

 and State Street Global Advisors. In response to those subpoenas, Lead Plaintiff’s investment

 advisors produced nearly 23,425 pages of documents to Defendants. Lead Counsel reviewed

 those advisors’ documents closely in preparation for Lead Plaintiff’s depositions

        93.     Defendants deposed representatives from both Artisan Partners and Dimensional

 Fund Advisors on March 19, 2019 in Milwaukee, and April 16, 2019 in Austin, respectively.


                                                32
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 37 of 88



Lead Counsel prepared for and attended each of these depositions on behalf of Lead Plaintiff,

and defended them and asked questions where appropriate. Defendants obtained declarations

from Northern Trust Investments and State Street Global Advisors in lieu of deposing those

entities.

        94.    On April 26, 2019, Defendants opposed Lead Plaintiff’s motion for class

certification (the “Class Certification Opposition”). ECF Nos. 147, 148. Among other things,

Defendants argued that there was no price impact for the “Code Statements” because (i) they

were puffery and (ii) information concerning sexual-harassment allegations in Jock had been

publicly released as early as 2013. Defendants also argued that there was no price impact for the

corrective disclosures related to Signet’s credit portfolio because none actually revealed any truth

about Defendants’ fraud. Defendants also argued that damages could not be measured on a class-

wide basis, and that the claims related to the Code Statements were unmanageable because

establishing liability for those claims would require Plaintiff to conduct “a series…of mini-trials”

in order to prove the equivalent of a Title VII case. Finally, Defendants argued that if the Court

certified a class, it should end on May 25, 2017.

        95.    In connection with class certification, Defendants also sought to review materials

Dr. Hartzmark considered in connection with his reports in support of the Class Certification

Motion, and also to depose him. After Lead Plaintiff produced extensive materials Dr.

Hartzmark relied on in developing his analyses, on June 7, 2019, Defendants deposed Dr.

Hartzmark in connection with Lead Plaintiff’s Class Certification Motion, which deposition Lead

Counsel defended.

        96.    On June 21, 2019, Defendants filed a supplemental memorandum in support of

their opposition to Lead Plaintiff’s motion for class certification (the “Supplemental




                                                33
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 38 of 88



Opposition”). ECF Nos. 170, 171. Defendants’ Supplemental Opposition reiterated Defendants’

arguments that: (i) neither the Jock and Code claims nor the credit-related claims had price

impact; (ii) Plaintiffs had not offered a reliable damages methodology; (iii) the Jock and Code

claims were not manageable; and (iv) that, if the Court certified a class, it should end on May 25,

2017.

        97.    On June 28, 2019, Lead Plaintiff filed a motion for leave to file a supplemental

brief. ECF Nos. 172, 173, 174. On July 1, 2019, the Court denied Lead Plaintiff’s motion for

leave. ECF No. 176.

        98.    On July 10, 2019, the Court issued a decision and order granting Lead Plaintiff’s

motion for class certification (the “Class Certification Order”) in substantial part. ECF No. 177.

The Court reviewed the requirements for class certification under Rule 23(a) and 23(b), finding

that Lead Plaintiff had established that all were met. Specifically, the Court rejected Defendants’

arguments that there was no price impact for either set of claims, that Lead Plaintiff had not

established that it could reliably measure damages, and that the Jock and Code claims were

unmanageable. However, the Court accepted Defendants’ argument that the Class Period should

end on May 25, 2017, when Signet announced the sale of its prime portfolio and revealed the

size of its subprime portfolio.

        99.    On July 11, 2019, Defendants filed a letter with the Court seeking clarification of

the Class Certification Order. ECF No. 178. In the letter, Defendants asked whether the Class

Certification Order had declined to certify claims based on Signet’s Code of Conduct. That same

day, Lead Plaintiff filed a response to Defendants’ letter, arguing that the Class Certification

Order certified the Code of Conduct claims, along with claims based on Defendants’ statements

about Jock and Signet’s credit program. ECF No. 179.




                                                34
        Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 39 of 88



         100.   Later the same day, the Court endorsed Defendants’ letter, stating that it agreed

with Plaintiff’s counsel and there was nothing to clarify. ECF No. 180.

         E.     Defendants’ Motion for Judgment on the Pleadings, Motion for Clarification,
                and Motion to Stay Depositions in Light of Motion for Judgment on the
                Pleadings

         101.   While class certification briefing was ongoing, on May 9, 2019, Defendants

moved for judgment on the pleadings with respect to the Code Statements on the ground that

they were per se non-actionable under Singh v. Cigna Corp., 918 F.3d 57 (2d Cir. 2019), which

had been issued in March. ECF No.149.

         102.   After filing their motion for judgment on the pleadings, on May 13, 2019,

Defendants filed a letter with the Court proposing that upcoming depositions of certain Jock

Declarants be postponed until later in the deposition schedule in light of the pending motion for

judgment on the pleadings. ECF No. 152. Defendants principally argued that if the motion were

granted, those depositions would become moot because the sexual harassment part of the case

would be largely eliminated and what remained could be litigated based solely on the record in

Jock.

         103.   On May 13, 2019, Lead Plaintiff responded to Defendants’ letter, arguing that

Defendants’ request should be denied because it was based on a meritless motion for judgment

on the pleadings, which was filed principally to interfere with Lead Plaintiff’s right to depose

key third parties and prejudiced Lead Plaintiff’s ability to complete discovery by the Court-

ordered deadline. ECF No. 154.

         104.   On May 14, 2019, the Court rejected Defendants’ request for a stay and held that

Lead Plaintiff’s depositions would move forward as scheduled, adding that “[t]here will be no

stay pending adjudication of the recently filed Rule 12(c) motion or for any other reason. An




                                               35
       Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 40 of 88



order of reference to the Magistrate will issue in case efforts are made to impede the lead

plaintiff EBTs while they are taking place.” ECF No. 156.

        105.   On May 23, 2019, Lead Plaintiff filed a memorandum in opposition to

Defendants’ motion for judgment on the pleadings. ECF No. 159. Lead Plaintiff contended that

Defendants’ arguments based on Singh were wrong because Singh neither overruled longstanding

precedent on puffery, nor did it create a new rule that code of conduct statements are per se

inactionable. Lead Plaintiff further argued that, in any case, Singh was factually inapposite

because the statements there were far more general than the statements at issue in this case, and

Lead Plaintiff had established facts demonstrating that Defendants’ statements were false when

made.

        106.   On May 30, 2019, Defendants filed a reply in further support for their motion for

judgment on the pleadings. ECF Nos. 161, 163.

        107.   On June 11, 2019, the Court denied Defendants’ motion for judgment on the

pleadings. ECF No. 166. The Court held that Singh did not stand for the proposition that code

of conduct statements were immaterial as a matter of law, and that under the facts of this case,

the Code Statements were actionable.

        108.   Thereafter, on June 18, 2019, Defendants moved for reconsideration of the

Court’s order denying Defendants’ motion for judgment on the pleadings. ECF No. 167.

        109.   Two days later, on June 20, 2019, the Court denied Defendants’ motion. ECF No.

169.

        F.     Motion to Compel and Subsequent Motion for Reconsideration

        110.   As noted above, discovery in the Action was contested. Lead Counsel and

Defendants’ Counsel exchanged numerous letters and participated in numerous meet-and-confer

sessions regarding document production and disputes over the scope of documents produced.

                                               36
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 41 of 88



While most disputes were resolved through negotiation between the parties and without the

intervention of the Court, some required presentation of the issues to the Court through letters or

motion papers.

       111.      During the course of discovery, while reviewing the documents produced to Lead

Plaintiff by Defendants and third parties, Lead Plaintiff realized that Defendants were

withholding documents relevant to Lead Plaintiff’s case concerning Signet’s statements to

investors about the Jock action and issues with the Company’s credit portfolio. These documents

involved Signet’s communications with multiple third-party public relations firms, and

Defendants withheld them from production on the grounds of attorney-client privilege. The

parties exchanged multiple letters and held several meet and confers on this issue and were

unable to reach a resolution regarding the production of these documents.

       112.      Ultimately, on August 19, 2019, Lead Plaintiff filed a letter motion to compel with

Magistrate Judge Lehrburger in accordance with the Court’s rules concerning discovery disputes.

ECF No. 181. The matter was then transferred to Magistrate Judge Aaron. The letter motion

argued that Defendants were improperly withholding a number of documents based on a claim of

privilege. Lead Plaintiff argued that the documents being withheld were not privileged to begin

with because they dealt with business rather than legal issues, and that based on Second Circuit

law addressing the inclusion of third-parties in otherwise privileged correspondence, any

privilege had been waived.

       113.      On August 22, 2019, Defendants responded to Lead Plaintiff’s motion. ECF No.

183. Defendants took the position that the documents being withheld dealt with purely legal

issues protected by the privilege, and no waiver had occurred.




                                                 37
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 42 of 88



       114.    On August 28, 2019, Magistrate Judge Aaron scheduled a telephone conference

for September 4, 2019 to address Lead Plaintiff’s letter motion and Defendants’ response. ECF

No. 184.

       115.    On September 4, 2019, the parties participated in a conference with Magistrate

Judge Aaron. Lead Counsel and Defendants’ Counsel each presented argument on the issues

raised in Lead Plaintiff’s letter-motion.

       116.    On September 5, 2019, Magistrate Judge Aaron issued a 13-page opinion and

order granting Lead Plaintiff’s letter motion to compel. ECF No. 187. The order required the

parties to meet and confer concerning the scope of documents to be produced, and required

Defendants to promptly review and produce those documents.

       117.    On September 10, 2019, Defendants filed a letter-motion seeking a stay of Judge

Aaron’s September 5, 2019 order to “allow the parties to proceed most efficiently with the meet-

and-confer process and avoid piecemeal objections and appeals,” and to allow Defendants time

to object to Judge Aaron’s order. ECF No. 188. In response to Defendants’ letter, Judge Aaron

scheduled a second status conference with the parties for September 11, 2019. ECF No. 189.

       118.    Following the September 11 status conference, Judge Aaron granted an extension

of time for Defendants to produce the withheld documents so long as Defendants timely filed

objections to his September 5, 2019 opinion. ECF No. 190. He ruled further that the extension

would expire five days after this Court ruled on Defendants’ objections to his September 5 order.

       119.    On September 12, 2019, Defendants filed a letter-motion seeking an extension of

time to file objections to Judge Aaron’s September 5, 2019 order requiring the production of

certain documents.     ECF No. 191.         Lead Plaintiff filed a letter-motion in opposition to

Defendants’ motion the same day. ECF No. 192.




                                                  38
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 43 of 88



       120.    On September 12, 2019, this Court denied Defendants’ motion. ECF No. 193.

       121.    On September 19, 2019, Defendants filed objections to Judge Aaron’s September

5 opinion. ECF Nos. 196, 197.

       122.    Throughout this time period, Lead Plaintiff participated in ongoing meet and

confers with Defendants regarding the production of documents that Defendants did not object to

producing, and in an attempt to narrow the scope of the remaining dispute.

       123.    On September 20, 2019, the parties jointly filed a letter with Magistrate Judge

Aaron providing an update as to the meet and confer process regarding the withheld documents.

ECF No. 198. The parties disagreed as to approach to certain categories of the withheld

documents. Magistrate Judge Aaron then issued an order requiring that Defendants submit for in

camera review examples of the documents the parties disagreed over. ECF No. 199.

       124.    On September 30, 2019, Lead Plaintiff filed responses to Defendants’ objections

to Judge Aaron’s September 5 order. ECF No. 211. Lead Plaintiff principally argued that Judge

Aaron correctly applied precedent on privilege from the Second Circuit.

       125.    On October 7, 2019, this Court affirmed Magistrate Judge Aaron’s September 5

order, holding that Judge Aaron correctly held that the documents Defendants were withholding

either were not created for the purpose of obtaining legal advice (and thus were not privileged to

begin with) or the privilege was waived. ECF No. 217.

       126.    Ultimately, Lead Plaintiff’s victory on its motion to compel resulted in the

production of thousands of relevant documents that Lead Plaintiff used in its remaining

depositions, expert reports, and mediation papers.

       G.      Lead Plaintiff’s Motion to Quash Third-Party Subpoenas

       127.    At the same time the parties were litigating Lead Plaintiff’s letter motion to

compel, Defendants served four subpoenas on third parties the day before the close of fact

                                               39
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 44 of 88



discovery. One of these subpoenas was served on attorneys at the law firm of Cohen Milstein

who represented the Declarants in the Jock action, which sought, among other things, all of

Cohen Milstein’s communications with the media about the Jock action and Declarations.

       128.    It was Lead Plaintiff’s opinion that certain of the subpoenas were an attempt by

Defendants to discredit one of the Jock Declarants that provided deposition testimony in the

Signet action, and that, in any case, given that the subpoenas were served just before the close of

fact discovery, they were all untimely because they required the production of documents after

the close of fact discovery. Accordingly, Lead Plaintiff filed a letter motion to quash the

subpoenas with the Court on September 18, 2019, arguing that the subpoenas violated the

Court’s discovery deadline and that allowing them to remain in effect would prejudice Lead

Plaintiff because Lead Plaintiff would not be afforded the opportunity to develop a discovery

record in response to any information uncovered by the subpoenas. ECF No. 194.

       129.    Defendants filed their response to Lead Plaintiff’s letter-motion to quash on

September 23, 2019. ECF No. 201. In their opposition, Defendants argued that the subpoenas

were timely, that Lead Plaintiff was not prejudiced by the subpoenas, and that Lead Plaintiff

lacked standing to challenge the subpoenas.

       130.    On September 24, 2019, Lead Plaintiff filed a letter reply in response to

Defendants’ opposition. ECF No. 203. Lead Plaintiff reiterated the arguments it made in its

opening letter motion, and responded to Defendants’ arguments concerning timeliness and

standing.

       131.    On September 25, 2019, Magistrate Judge Aaron issued an order denying without

prejudice Lead Plaintiff’s letter-motion to quash. ECF No. 204. Specifically, the Court required




                                                40
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 45 of 88



Defendants to meet and confer with the third party recipients of the subpoenas before motions to

quash were filed.

       132.   Thereafter, Defendants continued to confer with Cohen Milstein in an attempt to

narrow the scope of documents requested by the subpoena. Those efforts were ultimately

unsuccessful. Cohen Milstein submitted its responses and objections to the subpoena on October

4, 2019 and refused to produce documents. As a result, Defendants filed a letter motion with

Magistrate Judge Aaron on October 11, 2019 for a discovery conference in order to compel

Cohen Milstein to comply with the subpoena. ECF No. 220. In the letter, Defendants argued

that Cohen Milstein’s objections to the subpoena were unfounded and that they should be

required to produce responsive documents.

       133.    On October 18, 2019, Lead Plaintiff filed a letter in response to Defendants’

October 11 letter motion to compel. ECF No. 223. Lead Plaintiff argued that Defendants were

seeking documents for the first time the day before the close of fact discovery that they had

never before tried to obtain during discovery, and that the subpoena was in violation of the

Court’s Case Management Order because it required the production of documents after the close

of fact discovery. Lead Plaintiff also again argued that it would be prejudiced if the Court were

to allow Defendants to pursue new discovery when Lead Plaintiff no longer had the opportunity

to rebut that discovery with its own discovery or incorporate any information learned into expert

reports. Lead Plaintiff argued that the subpoena should be quashed.

       134.   Also on October 18, 2019, Cohen Milstein filed a letter in response to

Defendants’ October 11 letter. ECF No. 224.




                                               41
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 46 of 88



       135.   On October 22, 2019, Defendants filed a letter in response to Lead Plaintiff’s

letter. ECF No. 226. Defendants responded to Lead Plaintiff’s arguments and argued further that

the subpoena was valid and would not prejudice Lead Plaintiff.

       136.   On October 24, 2019, Magistrate Judge Aaron denied Defendants’ motion to

compel. ECF No. 232. Judge Aaron found that the subpoena was not timely because it was

served the day before the close of fact discovery and sought discovery for the first time. Judge

Aaron also found that the subpoena would result in additional burdens and delays, including

Lead Plaintiff needing to supplement or amend its expert reports.

       H.     Expert Discovery

       137.   In addition to conducting extensive fact discovery, Lead Plaintiff undertook

equally extensive expert discovery. Lead Counsel worked with its experts closely throughout

each step of expert discovery to analyze the strengths and weaknesses of the case. This process

involved careful analysis of the depositions and documents produced by Defendants and third

parties, as well as critical and strategic thinking about how best to use the evidence gathered

throughout discovery to survive summary judgment and prove Lead Plaintiff’s claims at trial.

       138.   Lead Plaintiff submitted six opening expert reports by the following experts on

September 20, 2019:

              (1)     Harvey L. Pitt, the former Chairman of the SEC, who opined on the
                      importance of Signet’s disclosures concerning the Jock litigation and the
                      Codes, as well as the inadequacy of its response to an SEC comment letter
                      concerning its accounting;

              (2)     Michael L. Hartzmark, Ph.D., who opined on loss causation and damages
                      under the securities laws;

              (3)     Andrew M. Mintzer, CPA, who opined that Signet’s loss reserves were
                      materially understated in violation of GAAP;

              (4)     Steven J. Sherman of the financial services firm Loop Capital, who opined
                      that a loss Signet suffered on the sale of its credit portfolio after the Class


                                                42
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 47 of 88



                      Period was driven by the poor credit quality of the loans;

               (5)    Professor Joanna L. Grossman, who opined on the significance of the
                      sexual harassment-related evidence, the inadequacy of Signet’s response
                      to such evidence, and the risk the Company faced from it; and

               (6)    Mark C. Riley, a former bank CEO, who opined that Signet’s underwriting
                      was reckless, and its portfolio was comprised of several hundred million
                      dollars of high-risk, subprime loans.

        139.   In total, Lead Plaintiff’s expert reports encompassed 702 pages and cited

thousands of documents and dozens of deposition transcripts.

        140.   On September 30, 2019, Defendants filed a letter with Magistrate Judge Aaron

seeking an extension beyond the October 25, 2019 deadline to submit their rebuttal to Professor

Joanna Grossman’s report.     ECF No. 212.     Defendants argued that the “sheer breadth” of

Professor Grossman’s report required more response time.

        141.   After the matter was considered by this Court, on October 2, 2019, this Court

granted Defendants an extra three weeks to submit their rebuttal to Professor Grossman’s expert

report, making that report due on November 15, 2019, and Lead Plaintiff’s reply report due on

December 9, 2019. ECF No. 215. Expert discovery was scheduled to close on December 13,

2019.

        142.   In response to Lead Plaintiff’s opening expert reports, Defendants submitted

reports of the following eight experts on October 25, 2019:

               (1)    Robert F. Curry, who responded to the opening report of Mr. Sherman, and
                      opined on Signet’s sale of its credit portfolio;

               (2)    Karen J. Garnett, who responded to the opening report of Mr. Pitt, and
                      opined on the adequacy of Signet’s Jock disclosures in its SEC filings, as
                      well as the lack of materiality of the Company’s Codes of Conduct and
                      Ethics;

               (3)    Myron S. Glucksman, who responded to the opening report of Mr. Riley,
                      and opined that Signet’s in-house credit operation was conservatively
                      managed and well-run;


                                               43
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 48 of 88



                (4)    Sandra K. Johnigan, CPA/CFF, CFE, who responded to the opening report
                       of Mr. Mintzer, and opined that the methodology Signet used to set its loan
                       loss reserves for the credit portfolio was compliant with GAAP;

                (5)    Bettina B. Plevan, who responded to the opening report of Professor
                       Grossman, and opined on the nature of the Jock action and the risk it
                       posed to the Company;

                (6)    Denise Neumann Martin, Ph.D., who also responded to the opening report
                       of Professor Grossman, and opined on the nature of the declarations
                       submitted in the Jock action;

                (7)    Daniel R. Fischel, Chairman and President of Compass Lexecon, who
                       responded to the opening report of Dr. Hartzmark, and opined on loss
                       causation and damages under the securities laws; and

                (8)    Ralph M. Scholten, Ph.D., who also responded to the opening report of Dr.
                       Hartzmark, and also opined on loss causation and damages under the
                       securities laws.

       143.     On November 15, 2019, Defendants submitted the expert report of Jone M.

Papinchock, Ph.D., who responded to the opening report of Professor Grossman, and opined on

the Company’s sexual harassment policies and procedures.

       144.     In response to these rebuttal reports, BLB&G again worked closely with its

experts to prepare reply expert reports responding to each of the arguments the Defendants’

experts made.

       145.     Between November 6 and 13, 2019, Lead Plaintiff submitted five reply reports,

from Mr. Pitt, Dr. Hartzmark, Mr. Mintzer, Mr. Sherman, and Mr. Riley—at the same time as the

parties were preparing for and participating in their first mediation session, as discussed below.

       146.     The reply report of Professor Grossman was in the process of being written and

was due to be served in December 2019, when the Court stayed the case in connection with

Defendants’ Rule 23(f) petition, described below.




                                                44
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 49 of 88



       I.      Defendants’ Rule 23(f) Petition

       147.    Following the Court’s Class Certification Order on July 10, 2019 and memo

endorsement denying clarification of that order on July 11, 2019, on July 24, 2019, Defendants

filed a petition with the Second Circuit Court of Appeals seeking permission to appeal the

Court’s Class Certification Order (the “23(f) Petition”). See In re: Signet Jewelers Limited, No.

19-2268 (2d Cir.), ECF No. 1. The 23(f) Petition substantively reiterated Defendants’ arguments

from the Opposition and Supplemental Opposition, contending that the Court had erred in

granting class certification on several grounds, including that: (i) the Code of Conduct statements

were immaterial under Singh, and so could not have had price impact; (ii) the Code claims were

unmanageable, as trying them would involve “scores of mini-trials” involving the Declarants;

(iii) the Court ignored evidence showing that the allegedly-concealed truth about Jock and

Signet’s adherence to its Code of Conduct had been previously revealed in a 2014 New York

Times article and class certification materials from the Jock arbitration that were publicly

available during the Class Period; and (iv) damages were not subject to a common methodology

as required by Comcast Corp. v. Behrend, 569 U.S. 27 (2013).

       148.    On August 5, 2019, Lead Plaintiff filed an opposition to Defendants’ 23(f)

Petition. In the opposition, Lead Plaintiff strongly argued that the Court’s Class Certification

Order was correct. Specifically, Lead Plaintiff argued, among other things, that: (i) Defendants’

argument that the Code statements lacked price impact because they were “puffery” was an

improper materiality argument made at the class certification stage, and in any event was

premised on a misreading of Singh; (ii) the action was manageable, and Defendants’ arguments

amounted to a misreading of Lead Plaintiff’s burden in proving securities-fraud claims; (iii)

Defendants’ truth-on-the-market argument concerning the Jock-related claims was factually

incorrect, and was belied by the extensive record developed in the case; (iv) there was ample

                                                45
       Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 50 of 88



evidence of price impact from the corrective disclosure alleged in connection with the Jock and

Code of Conduct claims, and Defendants had failed to identify any confounding evidence

suggesting an alternative reason for the stock price decline on that day; and (v) Lead Plaintiff’s

proposed damages methodology easily met the minimal requirements of Comcast.

        149.   On August 12, 2019, Defendants sought leave from the Second Circuit to file a

reply in further support of their 23(f) Petition, and attached their proposed reply. Lead Plaintiff

opposed the motion on August 22, 2019, and Defendants filed a reply in support of their motion

seeking leave on August 28, 2019. On September 25, 2019, Defendants sought leave to

supplement the 23(f) Petition appendix with the expert report of Professor Joanna L. Grossman,

one of Plaintiff’s experts, which Defendants characterized as supporting their contention that

Lead Plaintiff sought to “transform this Section 10(b) action into a case on sexual harassment.”

Lead Plaintiff opposed Defendants’ motion to supplement on October 7, 2019. Defendants filed a

reply to Lead Plaintiff’s opposition on October 10, 2019.

        150.   On November 19, 2019, the Second Circuit granted Defendants’ 23(f) Petition.

On November 20, 2019, the parties submitted a joint letter to the Court seeking to stay the case

during the pendency of Defendants’ Rule 23(f) appeal. ECF No. 243. The Court granted that

request on November 21, 2019. ECF No. 244.

III.    MEDIATION AND SETTLEMENT

        151.   In August 2019—with fact discovery scheduled to close in September 2019—that

the parties agreed to mediate once fact discovery was completed.

        152.   After retaining Judge Phillips, the parties scheduled two full-day mediation

sessions in New York. Ultimately, a third in-person mediation session was also scheduled, as

noted below. The first mediation session was scheduled for November 18, 2019—one month

after the close of fact discovery and three days after Defendants served all but one of their

                                                46
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 51 of 88



rebuttal expert reports. The second mediation session was scheduled for December 9, 2019—the

same day that Defendants’ final rebuttal expert report was due.

       153.    In advance of the mediation sessions, the parties exchanged detailed mediation

submissions concerning both the liability and damages issues in the case. Through this briefing,

and during the first mediation session, which Jacqueline H. Ray, Mississippi Special Assistant

Attorney General, attended, it was clear that the disagreements between the parties were many

and complex. Nevertheless, Lead Counsel was able to begin a dialogue with Defendants about

potentially resolving the case, although the parties remained extremely far apart.

       154.    The parties held the second mediation session on December 9, 2019. The session

lasted for a full day and Mary Jo Woods, Mississippi Special Assistant Attorney General,

attended. The parties continued to make progress but remained far apart. At the conclusion of

the second mediation session, it became clear that a third session with all parties would be

necessary to address these complex issues. Accordingly, the parties scheduled a subsequent

mediation session for January 7, 2020.

       155.    On January 7, 2020, the parties held an 11-hour full-day mediation session in New

York, again attended by Special Assistant Attorney General Jacqueline H. Ray. At the conclusion

of that session, Judge Phillips issued a mediator’s recommendation to resolve the case for $240

million in cash. Per Judge Phillips’ deadline, on January 10, 2020, the parties accepted the

recommendation.     This agreement-in-principle to settle was subject to approvals from the

Attorney General of Mississippi and Signet’s Board of Directors, which were subsequently

obtained.

       156.    Following the agreement in principle, the Parties negotiated the final terms of the

Settlement and drafted the Stipulation and Agreement of Settlement and related settlement




                                                47
      Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 52 of 88



papers. On March 16, 2020, the Parties executed the Stipulation, which embodies the final and

binding agreement to settle the Action. On March 26, 2020, Lead Plaintiff submitted the Parties’

Stipulation to the Court as part of Lead Plaintiff’s motion for preliminary approval of the

Settlement (the “Preliminary Approval Motion”). ECF Nos. 247-50.

       157.    On April 14, 2020, the Court entered the Preliminary Approval Order, which

preliminarily approved the Settlement, approved the proposed procedure to provide notice of the

Settlement to potential Class Members, and set July 21, 2020 as the date for the final Settlement

Fairness Hearing. ECF No. 253. The $240 million Settlement Amount was deposited into an

escrow account and has been earning interest for the benefit of the Class.

IV.    RISKS OF CONTINUED LITIGATION

       158.    The Settlement provides an immediate and certain benefit to the Settlement Class

in the form of a $240 million cash payment. The Settlement represents (if approved) one of the

top 75 largest securities class action settlements of all time. The recovery also represents a

significant portion of the recoverable damages in the Action as determined by Lead Plaintiff’s

damages expert, particularly after considering Defendants’ substantial arguments with respect to

liability, loss causation and damages. These arguments created a significant risk that, after years

of protracted litigation, Lead Plaintiff and the Settlement Class would have achieved no recovery

at all, or a smaller recovery than the Settlement Amount.

       A.      The Risks of Prosecuting Securities Actions In General

       159.    In recent years, securities class actions have become riskier and more difficult to

prove, given changes in the law, including numerous United States Supreme Court decisions. For

example, data from Cornerstone Research show that, in each year between 2010 and 2017,

approximately half of all securities class actions filed were dismissed, and the percentage of

dismissals was as high as 57% in 2013. See Cornerstone Research, Securities Class Action


                                                48
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 53 of 88



Filings 2019 Year In Review (2020), attached hereto as Exhibit 4, at 16. In fact, well-known

economic consulting firm NERA found that “[a] record 205 cases were dismissed in 2017, which

marked the second consecutive year (and second year since the PSLRA became law) in which

more cases were dismissed than settled.” See NERA, Stefan Boettrich and Svetlana Starykh,

Recent Trends in Securities Class Action Litigation: 2017 Full-Year Review (2018), attached

hereto as Exhibit 5, at 22.

       160.    Even when they have survived motions to dismiss, securities class actions can be

defeated either at the class certification stage, in connection with Daubert motions or at summary

judgment. For example, class certification has been denied in some recent securities class

actions. See, e.g., Gordon v. Sonar Cap. Mgmt. LLC, 2015 WL 1283636 (S.D.N.Y. Mar. 19,

2015); Sicav v. James Jun Wang, 2015 WL 268855 (S.D.N.Y. Jan. 21, 2015); IBEW Local 90

Pension Fund v. Deutsche Bank AG, 2013 WL 5815472 (S.D.N.Y. Oct. 29, 2013); George v.

China Auto. Sys., Inc., 2013 WL 3357170 (S.D.N.Y. July 3, 2013); see also Colman v. Theranos,

Inc., 325 F.R.D. 629, 651 (N.D. Cal. 2018); In re Finisar Corp. Sec. Litig., 2017 WL 6026244

(N.D. Cal. Dec. 5, 2017), reconsideration denied, 2018 WL 3472334 (N.D. Cal. Jan. 18, 2018),

and leave to appeal denied, Oklahoma Firefighters Pension & Ret. Sys. v. Finisar Corp., 2018

WL 3472714 (9th Cir. July 13, 2018); Smyth v. China Agritech, Inc., 2013 WL 12136605 (C.D.

Cal. Sept. 26, 2013); In re STEC Inc. Sec. Litig., 2012 WL 6965372 (C.D. Cal. Mar. 7, 2012).

       161.    Multiple securities class actions also recently have been dismissed at the summary

judgment stage. See, e.g., In re Barclays Bank PLC Sec. Litig., No. 09-01989, (S.D.N.Y.)

(summary judgment granted on September 13, 2017 after eight years of litigation); In re

Omnicom Grp., Inc. Sec. Litig., 541 F. Supp. 2d 546, 554-55 (S.D.N.Y. 2008), aff’d 597 F.3d 501

(2d Cir. 2010) (summary judgment granted after six years of litigation and millions of dollars




                                               49
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 54 of 88



spent by plaintiffs’ counsel); see also In re Xerox Corp. Sec. Litig., 935 F. Supp. 2d 448, 496 (D.

Conn. 2013), aff’d 766 F.3d 172 (2d Cir. 2014); Fosbre v. Las Vegas Sands Corp., 2017 WL

55878 (D. Nev. Jan. 3, 2017), aff’d sub nom., Pompano Beach Police & Firefighters’ Ret. Sys. v.

Las Vegas Sands Corp., 732 F. App’x 543 (9th Cir. 2018); Perrin v. Sw. Water Co., 2014 WL

10979865 (C.D. Cal. July 2, 2014); In re Novatel Wireless Sec. Litig., 830 F. Supp. 2d 996, 1015

(S.D. Cal. 2011); In re Oracle Corp. Sec. Litig., 2009 WL 1709050 (N.D. Cal. June 19, 2009),

aff’d, 627 F.3d 376 (9th Cir. 2010); In re REMEC Inc. Sec. Litig., 702 F. Supp. 2d 1202, 1211

(S.D. Cal. 2010). And even cases that have survived summary judgment have been dismissed

prior to trial in connection with Daubert motions. See, e.g., Bricklayers and Trowel Trades Int’l

Pension Fund v. Credit Suisse First Boston, 853 F. Supp. 2d 181 (D. Mass. 2012), aff’d, 752 F.3d

82 (1st Cir. 2014) (granting summary judgment sua sponte in favor of defendants after finding

that plaintiffs’ expert was unreliable).

         162.   Even when securities class action plaintiffs are successful in certifying a class,

prevailing at summary judgment, and overcoming Daubert motions, and have gone to trial, there

are still very real risks that there will be no recovery or substantially less recovery for class

members. For example, in In re BankAtlantic Bancorp, Inc. Securities Litigation, a jury rendered

a verdict in plaintiffs’ favor on liability in 2010. 2011 WL 1585605, at *6 (S.D. Fla. Apr. 25,

2011). In 2011, the district court granted defendants’ motion for judgment as a matter of law and

entered judgment in favor of the defendants on all claims. Id. at *38. In 2012, the Eleventh

Circuit affirmed the district court’s ruling, finding that there was insufficient evidence to support

a finding of loss causation. Hubbard v. BankAtlantic Bancorp, Inc., 688 F.3d 713, 725 (11th Cir.

2012).




                                                 50
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 55 of 88



          163.   There is also the increasing risk that an intervening change in the law can result in

the dismissal of a case after significant effort has been expended. The Supreme Court has heard

several securities cases in recent years, often announcing holdings that dramatically changed the

law in the midst of long-running cases. See Omnicare, Inc. v. Laborers Dist. Council Constr.

Indus. Pension Fund, 135 S. Ct. 1318 (2015); Halliburton Co. v. Erica P. John Fund, Inc., 573

U.S. 258 (2014); Comcast Corp. v Behrend, 569 U.S. 27 (2013); Janus Capital Group, Inc. v.

First Derivative Traders, 564 U.S. 135 (2011); Morrison v. Nat’l Austl. Bank Ltd., 561 U.S. 247

(2010). As a result, many cases have been lost after thousands of hours have been invested in

briefing and discovery. For example, in In re Vivendi Universal, S.A. Securities Litigation, after a

verdict for class plaintiffs finding Vivendi acted recklessly with respect to 57 statements, the

district court granted judgment for defendants following a change in the law announced in

Morrison. 765 F. Supp. 2d 512, 524, 533 (S.D.N.Y. 2011).

          164.   In sum, securities class actions face serious risks of dismissal and non-recovery at

all stages of the litigation.

          B.     The Substantial Risks of Proving Defendants’ Liability and Damages in This
                 Case

          165.   While Lead Plaintiff believes that its claims have merit, it faced substantial risks

that Defendants would succeed in eliminating all or part of the case in connection with the Rule

23(f) appeal of class certification, summary judgment, pre-trial motions, at trial, or on post-trial

appeal.

          166.   From a “big picture” perspective, such risks were heightened here because this

case lacked obvious badges of fraud that can provide significant tailwinds for the plaintiff’s

discovery efforts and overall case. For example, there was no parallel SEC action against Signet

that Lead Plaintiff could use to support its case or guide its discovery efforts. Further, Signet has



                                                  51
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 56 of 88



not issued any restatement of financial results.     This was significant because the financial

misstatements alleged in the case were Signet’s loan loss reserves, which, under Fait, must be

“subjectively false” to be actionable. Pleading and proving the subjective falsity of Signet’s loan

loss reserves under Fait without a restatement, while not impossible, is a meaningful challenge.

Moreover, there was no significant insider stock selling.

       167.    As set forth in more detail below, some of the litigation risks Lead Plaintiff faced

were particularly acute with respect to the sexual harassment claims. That said, Lead Plaintiff

also faced substantial challenges to proving liability for the credit-related claims, and to proving

significant damages. Even if Lead Plaintiff and the Class were to have ultimately prevailed and

obtained a judgment at trial, Signet’s financial situation could have rendered moot any such

victory, as the Company may have been unable to fully satisfy any such judgment.

               1.      Claims Related to Sexual Harassment

       168.    Securities fraud class action claims related to sexual harassment are relatively

rare, and pursuing such claims entails a level of uncertainty that does not exist in the more

typical context involving, for example, misstated revenues.         Underscoring the uncertainty

inherent in these kinds of cases, two recent, high-profile securities class actions premised on

sexual harassment allegations were dismissed in whole or in extremely substantial part. A

principal basis for these dismissals was that, even assuming the harassment occurred, the

statements at issue—including statements made in a code of conduct—were too general to be

actionable for the purposes of a securities fraud claim. See Ferris v. Wynn Resorts Ltd., 2020 WL

2748309, at *13-15 (D. Nev. May 27, 2020) (dismissing securities-fraud claims premised on

sexual harassment allegations because, e.g., statements about corporate culture and code of

conduct were puffery, and statements about compliance with legal obligations were not

misleading); Constr. Laborers Pension Tr. for S. California v. CBS Corp., 2020 WL 248729, at

                                                52
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 57 of 88



*8 (S.D.N.Y. Jan. 15, 2020) (dismissing, e.g., code of conduct statements as being “far too

general and aspirational to invite reasonable reliance” and amounting to “mere puffery”).

        169.    While Lead Plaintiff overcame this risk at the pleading stage, such arguments are

not limited to the pleading stage, as noted further below. Defendants were poised to argue in the

Rule 23(f) appeal that their statements in the Code of Conduct were too general to have price

impact, and were of course free to press this “puffery” argument in various forms at summary

judgment, trial and on post-trial appeal. These recent decisions demonstrate that such arguments

do carry risk in this context.

        170.    In addition, there was no track record of success or “playbook” for successfully

prosecuting securities fraud class claims in this context. In the face of this uncertainty, Lead

Plaintiff and Lead Counsel committed extremely significant resources to this case and achieved

success. Lead Counsel is not aware of any other securities fraud class action premised on

underlying allegations of sexual harassment that has achieved class certification, or been

resolved for an amount comparable to the settlement in this case.

        171.    In addition to this overall risk, Defendants developed multiple arguments as to

these claims throughout the litigation process, each of which posed a substantial hurdle. First,

although Lead Plaintiff achieved class certification, Defendants had numerous significant class

certification defenses that they were poised to raise on appeal. As noted above, the Second

Circuit granted Defendants’ Rule 23(f) Petition in November 2019. This appeal was principally

targeted at the certification of the sexual harassment-related claims. The 23(f) Petition asserted

that the certification of the Section 10(b) claims based on underlying allegations of sexual

harassment was “unprecedented,” and that the claims represented an improper attempt to litigate

employment discrimination claims under the guise of a securities fraud action. Defendants




                                               53
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 58 of 88



further asserted that a class alleging a “culture of sexual harassment” would have been

unmanageable because individualized issues would overwhelm common ones—that is,

Defendants asserted that the case would require a series of “mini-trials” on each alleged incident

of sexual harassment to determine whether they in fact occurred.

       172.     Defendants further contended that: (i) the market was well aware of the essence of

the Declarations prior to the corrective disclosure, and (ii) the Code statements were immaterial

as a matter of law under the recent Second Circuit decision in Singh v. Cigna Corp., 918 F.3d 57

(2d Cir. 2019), which, as noted above, held that certain statements in a code of conduct were

inactionable.

       173.     While Lead Plaintiff had meaningful responsive arguments to those set forth

above, there was a risk that the Second Circuit could have vacated the District Court’s grant of

class certification as to the sexual harassment-related claims and remanded the case for further

consideration, or even reversed class certification as to these claims.

       174.     Had the Second Circuit agreed with Defendants that certification of the sexual

harassment-related claims was undermined by recent law in Singh, unmanageable, or that the

essence of the Declarations was known before the corrective disclosure, these claims effectively

would have been removed from the case. Such a development would have had a significant

negative effect on Lead Plaintiff’s ability to prevail at trial as to any of its claims. Lead Plaintiff

and Lead Counsel believe that the sexual harassment-related claims had strong jury appeal, and

likely would have anchored Lead Plaintiff’s trial strategy. In any event, removing the sexual

harassment-related claims from the case would have reduced damages by nearly 30% on its own,

as set forth further below.




                                                  54
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 59 of 88



       175.    Second, Defendants had a significant “truth on the market” defense, in which they

asserted that the allegations in the Declarations were well-known years before the February 2017

corrective disclosure in the Washington Post. As noted above, this argument formed part of

Defendants’ Rule 23(f) appeal, but even if Lead Plaintiff defeated it at the class certification

stage, Defendants would have pressed it throughout the remainder of the litigation—at summary

judgment, trial, and on any post-trial appeal. Had it been accepted by the Second Circuit or the

ultimate factfinder, it would have defeated the elements of materiality and loss causation

required for these claims, and precluded recovery.

       176.    For example, Defendants pointed to a March 28, 2014 New York Times article

entitled “Women Charge Bias and Harassment in Suit Against Sterling Jewelers” as revealing the

truth to the market prior to the February 27, 2017 corrective disclosure in the Washington Post.

The 2014 New York Times article discussed the Jock case and a redacted class certification brief

filed in Jock that described certain of the Declarations. Among other things, the 2014 New York

Times article described allegations of misconduct by Signet’s CEO, Defendant Light, as well as

other high-level executives, and discussed how the Jock plaintiffs had filed an expert report

stating that “[u]pper management . . . created a ‘climate and culture’ that devalued the work of

female employees.”

       177.    Defendants also relied on the arbitrator’s class certification decision, which was

released publicly on February 3, 2015, to argue that the market knew, years before the corrective

disclosure, that Jock concerned allegations of widespread sexual harassment, and that such

allegations, if true, likely contradicted Signet’s Code of Conduct. This would have been a

significant argument, because the class certification decision states:

       Claimants have submitted extensive evidence of alleged improper sexual conduct
       and comments reflecting gender stereotypes by numerous executives and senior


                                                 55
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 60 of 88



       managers (including Sterling’s CEO and all three of the DVPs who have overseen
       store operations for most of the last decade) throughout the Company beginning
       in the early 1990s and continuing to the present. This evidence consists primarily
       of declarations and testimony by current and former male and female Sterling
       employees, as well as testimony from Sterling executives and senior managers.
       The conduct described in the declarations and testimony has occurred in settings
       that are public and private, ranging from banter in hallways and elevators to
       interactions within Sterling stores and at the mandatory annual meeting of all
       Sterling managers held in Orlando, Florida. It includes references to women in
       sexual and vulgar ways, groping and grabbing women, soliciting sexual relations
       with women (sometimes as a quid pro quo for employment benefits), and creating
       an environment at often mandatory Company events in which women are
       expected to undress publicly, accede to sexual overtures and refrain from
       complaining about the treatment to which they have been subjected.

       178.    Third, Defendants also would have made several arguments contending that the

Declarations were not reflective of Signet’s corporate culture during the Class Period. As an

initial matter, Defendants strenuously denied many of the allegations in the Declarations and

were expected to do so at trial.

       179.    Defendants also contended that many of the allegations in the Declarations,

including ones concerning alleged sexual harassment by former CEO and named Defendant

Light, were literally decades old, with several occurring in the 1990s and others occurring years

before the Class Period began. Defendants would have contended that decades-old sexual

harassment allegations did not accurately portray Signet’s culture at any relevant time, and would

have been irrelevant to investors during the Class Period.

       180.    Defendants also likely would have pointed to the tens of thousands of employees

who worked at Sterling over the years, and compared that number to the 306 individuals who

submitted Declarations, in order to argue that the number of complaints was relatively small—

less than 1% of all employees—such that the allegations in the Declarations were immaterial

and/or not reflective of the Company culture as a whole. Defendants submitted an expert report

offering precisely such an analysis.



                                                56
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 61 of 88



       181.    Defendants also would have argued that Signet maintained a culture of respect.

After the departure of Defendant Light, Signet appointed a female CEO, Defendant Virginia

Drosos. During the Class Period, Signet had a number of other high-ranking women executives,

including former CFO and Defendant Michele Santana. Signet’s senior female executives were

expected to testify at trial that they had not witnessed or experienced anything like what was

described in the Declarations.

       182.    Moreover, Defendants would have pointed to developments following the

corrective disclosure to bolster this argument. For example, as noted above, following the

February 2017 Washington Post article, Defendant Light was replaced by a female CEO.

Further, the Company announced on March 9, 2017 that: (1) Signet had formed a new committee

of Signet’s Board of Directors focused on respect in the workplace, charged with developing and

implementing “programs and policies to support the advancement and development” of women

employees; (2) the new committee would appoint an independent consultant to review all current

and future Company policies and practices, including those covering sexual harassment training,

reporting, and investigation, and non-retaliation; and (3) the Board committee would establish an

“independent ombudsman office to act as an informal third-party avenue to provide confidential

advice to employees, to address concerns regarding the issues in the workplace, and to provide

options and strategies to assist them in the resolution of workplace concerns.”

       183.    On April 19, 2017, Signet announced that it retained former Southern District of

New York Judge Barbara Jones to conduct a thorough review of “Signet’s policies and practices

regarding equal opportunity and workplace expectations.” Judge Jones is a well-known and

well-respected authority on workplace compliance issues. Signet would have asserted that these

actions arguably demonstrate its commitment to equal opportunity and a respectful workplace.




                                                57
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 62 of 88



         184.   Fourth, Defendants would have argued that Jock did not actually concern sexual

harassment claims, and thus, they did not mischaracterize the action or its risks in Signet’s

litigation disclosures in its SEC filings. In support of this argument, Defendants would have

contended that the plaintiffs in Jock never asserted a legal claim for sexual harassment. They

would have further pointed to the fact that the arbitrator found that the Declarations were

insufficient to show a widespread culture of sexual harassment for the purposes of employment

discrimination claims, and that the arbitrator declined to certify the claims based on underlying

sexual harassment.

         185.   Finally, Defendants would have argued that the Declarations were inadmissible

hearsay, i.e., out-of-court statements that were being offered for their truth, and therefore could

not be put before the jury at trial. While Lead Plaintiff would have contended in response that

the Declarations were not being offered for their truth, but rather for other purposes—namely, for

showing scienter, because Defendants were in possession of the Declarations when they made

their misstatements, and loss causation, as the information in the Declarations caused the stock

price to decline—a successful motion in limine to exclude the Declarations could have

significantly undermined the claims.

                2.     Credit-Related Claims

         186.   Lead Plaintiff also believes that its claims related to Signet’s credit portfolio have

merit.   Nevertheless, Lead Plaintiff acknowledges that it faced meaningful challenges with

respect to the credit-related claims. First, Defendants likely would have argued that Signet’s

lending practices and underwriting conformed to industry practice for consumer lending, and

thus, the statements concerning the nature of its underwriting were not false. Defendants likely

would have highlighted that Signet’s strategy of lending to subprime borrowers was decades old,

perfectly legal, very profitable, and reasonable within the context of Signet’s business.

                                                 58
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 63 of 88



Defendants likely would have justified Signet’s willingness to take on risky borrowers as a sound

business strategy by asserting that Signet used the loans to drive jewelry sales, and earned a very

large margin on those sales. Defendants likely would have contended that such margins allowed

the Company to safely absorb more defaults and profitably lend deeper down the credit spectrum

than a traditional lender (such as a bank). Defendants in fact offered a lengthy expert report

opining on these and related issues.

       187.    Defendants likely would have further argued that employing such a rational, time-

tested and profitable business strategy is not reckless, and in fact benefitted Signet’s

shareholders. Defendants were likely to contend that, if Signet were to have employed a more

conservative lending strategy, it would have lost billions of dollars in sales during the Class

Period, to its shareholders’ detriment.

       188.    Part of Signet’s narrative in making this argument would likely have been that

many of Signet’s borrowers did not have good credit only because they were young adults who

had no credit history and were making their first significant purchase: an engagement ring for

their significant other. Signet could have argued that there is nothing reckless about lending to

young people seeking to get engaged, and that it is profitable and worth lending to such

borrowers, even if they are classified as subprime. Such arguments, as well as the prevalence

and name recognition of Signet’s stores—Zales, Jared, Kay, Piercing Pagoda—exacerbated the

risk that Defendants’ argument may persuade a jury.

       189.    Second, with respect to Lead Plaintiff’s allegations that Signet’s loan loss reserves

was understated, Defendants would have argued that their accounting complied with GAAP at all

times. Defendants offered a detailed expert report in support of precisely such an argument.

Defendants also would have pointed to the fact that their use of “recency” aging—which




                                                59
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 64 of 88



underpinned many of Lead Plaintiff’s allegations—was disclosed. They also likely would have

argued that they employed the recency method for decades, that nothing in the accounting rules

prohibits the use of the recency method, and that GAAP in fact permits the use of this method for

non-bank companies such as Signet.

       190.    Third, Defendants would have argued that Signet’s independent auditor, KPMG,

signed off on all of Signet’s financial statements that Lead Plaintiff asserts were misstated during

the Class Period, and gave unqualified audit opinions. Defendants likely would have contended

that KPMG is a “big four” accounting firm that had no reason to be complicit in a fraud, was an

expert in GAAP, thoroughly vetted the Company’s financial statements numerous times during

the Class Period, and repeatedly concluded that they were accurate.

       191.    Fourth, as noted above, Defendants would have contended that there was no

restatement of financial results, and no parallel SEC action, further lending support to their

argument that their reserves were reasonable. They were likely to argue further that the ultimate

sale of the portfolio for what they would have characterized as a modest loss supports the

conclusion that the reported reserves were reasonable, and they offered an expert report in

support of this point.

       192.    Fifth, Lead Plaintiff was required to prove that the loan loss reserve statements

were subjectively false under Fait v. Regions Fin. Corp., 655 F.3d 105 (2d Cir. 2011). No

witness testified that they believed that the reserve was inadequate or understated, and many

witnesses testified to the contrary, mounting justifications for Signet’s use of the recency method

of aging, along the lines set forth above. The fact that there was no restatement or SEC action

would have bolstered these arguments.




                                                60
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 65 of 88



       193.    Sixth, Defendants likely would have argued that when “bad debt” (i.e., loan

defaults) at the Company increased, Defendants timely disclosed it to investors. While Lead

Plaintiff believes that it would have had strong arguments that such disclosures were incomplete,

including because the Company did not disclose that bad debt was increasing due to the large

number of subprime loans in its credit portfolio, there was a meaningful risk that a jury could

have found that Defendants were truthful enough with investors regarding increases in bad debt

during the Class Period.

       194.    Finally, an allegation in the Complaint was that Former Employee 1, Signet’s

former Director of the Credit Information Technology and Strategy Department, attended

meetings where senior executives decided to “comp” Signet’s loan loss reserve to the prior year’s

level, instead of raising the reserve to a more appropriate level to account for the risk in the

portfolio. Former Employee 1 confirmed his statements in deposition testimony, but Defendants

would have argued that there was no contemporaneous documentation of “comping” the reserve.

               3.      Risks Associated With Damages

       195.    Had this case continued, Lead Plaintiff would have argued that maximum

damages were approximately $1.8 billion. Supporting this figure would have required Lead

Plaintiff to “run the table” on all liability issues for both sets of claims during the entire Class

Period, plus win all contested arguments on loss causation and damages.

       196.    Even if Lead Plaintiff successfully established liability for both sets of claims for

the full Class Period, Defendants would have contended that the Class’s maximum potential

damages were a tiny fraction of that amount. In support of this contention, Defendants would

have offered numerous arguments, in support of which they offered two detailed expert reports,

summarized below.




                                                61
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 66 of 88



       197.    Defendants would have asserted that Lead Plaintiff’s damages expert used an

inappropriate method—the “constant price to earnings ratio” method—to measure damages in

this case. Defendants would have argued that damages should be calculated using what they

would describe as a more commonly-accepted method, such as the “constant dollar” method,

which would have materially reduced the maximum recoverable damages in this case.

       198.    Defendants also would have contended that the law requires that any gains on

sales of Signet stock during the Class Period must be “netted out” from the damages figures,

which would have also significantly reduced recoverable damages.

       199.    Defendants would have further asserted that many of the corrective disclosures

for the claims relating to the loan portfolio were confounded by the disclosure of information

unrelated to the alleged fraud, such as the declining prospects for mall retail stores and reduced

sales guidance. As just one example, with respect to the May 26, 2016 alleged corrective

disclosure, Signet announced a strategic review of its credit portfolio—but also announced a

sales miss, lower-than-expected sales guidance, and declining mall traffic, all of which analysts

discussed as meaningful factors affecting the Company’s valuation. Defendants would have

contended that these other factors were due to macroeconomic factors unrelated to the fraud, and

that when one disaggregates the impact of non-fraud related information from the stock price

declines, only a small portion of some of the declines were recoverable as damages.

       200.    In addition, Defendants would have argued (and offered expert testimony to the

effect) that damages associated with the credit-related claims could not reasonably be much

larger than the alleged reserve understatements in the case, which were less than $200 million at

all times. While Lead Plaintiff had strong arguments in response, there was a risk that a jury

could find this argument persuasive from an economic perspective.




                                               62
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 67 of 88



       201.    Further, as to the claims related to alleged sexual harassment, Defendants would

have argued that there was no loss causation because the allegations in the Declarations were

known to the market years before the alleged corrective disclosure, as set forth above. If

accepted, this argument would have reduced damages very substantially, by almost 30%.

       202.    Moreover, even if that argument failed, Defendants would have contended that

Signet’s stock price rebounded shortly after the alleged corrective disclosure in the Washington

Post article, when additional mitigating information about the sexual harassment allegations

became public. Specifically, on March 9, 2017, Signet mounted a full-throated defense of its

corporate culture against the allegations detailed in the Washington Post article, which was

followed by a rebound in Signet’s stock price. Defendants would have asserted that any damages

for this claim must be offset by the amount of this stock price rebound, which would have

reduced damages associated with this claim by 84-100%.

       203.    In support of each of these arguments, Defendants submitted extensive expert

damages reports from two different experts, Daniel Fischel and Dr. Ralph Scholten. Defendants

experts are highly experienced; in particular, Mr. Fischel is the President and Chairman of

Compass Lexecon. While Lead Plaintiff believes its expert’s opinions were well-substantiated

and correct, these disputed issues regarding damages and loss causation would have presented

the prototypical “battle of the experts” at trial. There simply is no way to predict with any degree

of certainty which expert’s opinions the jury would have accepted. Had the jury accepted some

or all of Defendants’ expert’s views, damages would have been either eliminated or significantly

reduced to no more than $130 million.

       204.    The Settlement eliminates those risks and provides a substantial and certain

recovery for the Class. See Christine Asia Co., Ltd. v. Yun Ma, 2019 WL 5257534, at *13




                                                63
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 68 of 88



(S.D.N.Y. Oct. 16, 2019) (“The Parties developed and would have presented competing evidence

on these issues, including competing expert evidence. While Plaintiffs proceeded as though they

had the better arguments, the risk remained that Defendants could have defeated loss causation,

or significantly diminished damages[.]”); see also, e.g., In re Facebook, Inc. IPO Sec. &

Derivative Litig., 2015 WL 6971424, at *5 (S.D.N.Y. Nov. 9, 2015), aff’d sub nom. In re

Facebook, Inc., 674 F. App’x 37 (2d Cir. 2016) (“[D]amages would be subject to a battle of the

experts, with the possibility that a jury could be swayed by experts for Defendants, who could

minimize or eliminate the amount Plaintiffs’ losses. Under such circumstances, a settlement is

generally favored over continued litigation.”); In re Veeco Instruments Inc. Sec. Litig., 2007 WL

4115809, at *9 (S.D.N.Y. Nov. 7, 2007) (McMahon, J.) (“[A] very lengthy and complex battle of

the parties’ experts likely would have ensued at trial, with unpredictable results. These risks as

to liability strongly militate in favor of the Settlement.”).

                4.      Risks After Trial

        205.    Even if Lead Plaintiff and the Class overcame all the above risks and prevailed at

trial, Defendants would have appealed any judgment in Lead Plaintiff and the Class’s favor.

Such an appeal could have taken years, and could have been successful. For example, in

Glickenhaus & Co. v. Household Int’l Inc., 787 F.3d 408 (7th Cir. 2015), a securities fraud class

action alleging a massive predatory lending scheme, the plaintiffs won a trial verdict.

Defendants appealed, challenging loss causation, as well as a jury instruction about who legally

“made” a statement for liability purposes. Defendants prevailed, and the Seventh Circuit put

aside the judgment that plaintiffs had won.

        206.    Moreover, even if a judgment in Lead Plaintiff’s favor was affirmed on appeal,

Defendants could then have challenged the reliance and damages of each class member,

including Lead Plaintiff, in an extended series of individual proceedings. That process could

                                                  64
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 69 of 88



have taken multiple additional years, and could have severely reduced any recovery to the Class

as Defendants “picked off” class members.          For example, in In re Vivendi Universal SA

Securities Litigation, 765 F. Supp. 2d 520 (S.D.N.Y. 2011), the district court acknowledged that

in any post-trial proceedings, “Vivendi is entitled to rebut the presumption of reliance on an

individual basis,” and that “any attempt to rebut the presumption of reliance on such grounds

would call for separate inquiries into the individual circumstances of particular class members.”

765 F. Supp. 2d at 583-584. Over the course of several years, Vivendi indeed successfully

challenged several class members’ damages in individual proceedings.

       207.    Thus, even if Lead Plaintiff and the Class were to have prevailed at trial, the

subsequent processes of an appeal and challenges to individual class members could have

severely limited, or even eliminated, any recovery—and, at minimum, could have added several

years of further delay.

               5.         Risks Associated with Signet’s Ability to Pay

       208.    During the Class Period, Signet’s stock price reached a high of $150.94 and its

market capitalization peaked at over $12 billion. On June 16, 2020, Signet’s stock price closed

at $12.12, and its market capitalization has declined to approximately $634 million.

Accordingly, the proposed settlement represents approximately 38% of the Company’s entire

value—another indicator of the proposed settlement’s strength.

       209.    Notably, Lead Plaintiff and the Class’s potential trial damages, even if

substantially reduced by the factors discussed above, would have constituted all or nearly all of

the Company’s market capitalization. This means that, if Lead Plaintiff were to have prevailed at

trial and obtained a judgment for a significant portion of the potential damages at issue in this

case, and Signet’s financial condition failed to improve, there would have been a serious risk that




                                                 65
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 70 of 88



the Company would be unable to pay any judgment and may even have been forced to file for

bankruptcy.

        210.    Indeed, Signet’s financial position has grown increasingly precarious in recent

years. Signet’s stock price has dropped almost 75% since the end of the Class Period (and

approximately 70% in the last 18 months), and it has repeatedly reported disappointing results

driven by a host of factors, including declining mall retail sales, weakness in sales of its legacy

inventory, and increased competition and need for promotional activity (i.e., discounting). For

example, in fiscal year 2019, Signet posted an operating loss of $765 million. The Company’s

North American store base has also shrank well over 10% since early 2017. Signet’s poor

business performance, shrinking footprint, and the uncertain retail environment exacerbated the

ability-to-pay risk Lead Plaintiff faced after trial.

        211.    These concerns have intensified in the wake of the COVID-19 outbreak, which

has hit Signet, a mall-based jewelry retailer, especially hard. Signet stock traded as low as $5.84

per share—corresponding to a market capitalization of approximately $306 million—on March

23, 2020. While Signet’s share price has rebounded somewhat in the following months, the risks

to the Company’s financial health remain significant. In particular, on June 9, 2020, Signet

announced disappointing first quarter results and nearly 400 further permanent store closures

(representing a more than 10% further store count reduction).          Signet stock dropped by

approximately 34% over the next three trading sessions.

V.      THE SETTLEMENT IS FAIR, REASONABLE, AND ADEQUATE IN LIGHT OF
        THE POTENTIAL RECOVERY IN THE ACTION

        212.    The $240 million Settlement represents an excellent recovery for the Class. It is

also a very favorable result when it is considered in relation to the range of potential recoveries

that might be recovered if Lead Plaintiff prevailed at trial, which was far from certain for the



                                                   66
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 71 of 88



reasons noted above. As noted above, had this case continued to trial, Lead Plaintiff would have

argued that maximum potential damages were $1.8 billion.            However, as stated in Lead

Plaintiff’s Preliminary Approval Motion, achieving that figure would have required Lead

Plaintiff to pitch three consecutive “perfect games” at trial by: (i) proving Defendants’ liability

for the claims related to alleged sexual harassment for the entire Class Period; (ii) proving

Defendants’ liability for the claims related to the loan portfolio and loss reserves for the entire

Class Period; and (iii) prevailing on every contested issue concerning loss causation and

damages. Under this scenario, the proposed Settlement represents almost 14% of maximum

potential damages.

       213.    However, as also noted in the Preliminary Approval Motion, obtaining a $1.8

billion judgment likely would have been a pyrrhic victory, and therefore is not an accurate

benchmark against which to measure the reasonableness of the proposed Settlement in isolation.

If Lead Plaintiff actually did obtain a $1.8 billion judgment, there is no assurance that the

Company could have satisfied it, and it might have been forced into bankruptcy. This likely

would have prevented Lead Plaintiff and the Class from collecting on the judgment.

       214.    Moreover, as explained above, based on the detailed reports of two experts,

Defendants contended that even if Lead Plaintiff successfully established liability, damages

could be no more than $130 million—an amount that is substantially less than the proposed

Settlement.

       215.    For all these reasons, Lead Plaintiff and Lead Counsel respectfully submit that the

Settlement is fair, reasonable, and adequate, and that it is in the best interests of the Class to

accept the immediate and substantial benefit conferred by the Settlement, instead of incurring the




                                                67
      Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 72 of 88



significant risk that the Class might recover a lesser amount, or nothing at all, after additional

protracted and arduous litigation.

VI.    LEAD PLAINTIFF’S COMPLIANCE WITH THE COURT’S PRELIMINARY
       APPROVAL ORDER REQUIRING ISSUANCE OF NOTICE

       216.    The Court’s Preliminary Approval Order directed that the Notice of (I) Pendency

of Class Action and Proposed Settlement; (II) Settlement Fairness Hearing; and (III) Motion for

an Award of Attorneys’ Fees and Litigation Expenses (the “Notice”) and the Proof of Claim and

Release Form (“Claim Form”) be disseminated to the Class. The Preliminary Approval Order

also set a June 30, 2020 deadline for Class Members to submit objections to the Settlement, the

Plan of Allocation, or the Fee and Expense Application or to request exclusion from the Class

and set a final approval hearing date of July 21, 2020.

       217.    In accordance with the Preliminary Approval Order, Lead Counsel instructed JND

Legal Administration (“JND”), the Court-approved Claims Administrator, to disseminate copies

of the Notice and Claim Form by mail and to publish the Summary Notice. The Notice contains,

among other things, a description of the Action, the Settlement, the proposed Plan of Allocation,

and Class Members’ rights to participate in the Settlement, to object to the Settlement, the Plan

of Allocation, or the Fee and Expense Application, or to exclude themselves from the Class. The

Notice also informs Class Members of Lead Counsel’s intent to apply for an award of attorneys’

fees in an amount not to exceed 25% of the Settlement Fund, net of expenses, and for payment of

Litigation Expenses in an amount not to exceed $4,000,000, including reimbursement of the

reasonable costs and expenses incurred by Lead Plaintiff directly related to its representation of

the Class. To disseminate the Notice, JND obtained information from Signet and from banks,

brokers, and other nominees regarding the names and addresses of potential Class Members. See

Declaration of Luiggy Segura Regarding: (A) Mailing of the Notice and Claim Form;



                                                68
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 73 of 88



(B) Publication of the Summary Notice; and (C) Report on Requests for Exclusion Received to

Date (the “Segura Decl.”), attached as Exhibit 2, at ¶¶ 3-7.

       218.    On April 30, 2020, JND mailed 9,677 copies of the Notice and Claim Form

(together, the “Notice Packet”) to potential Class Members and nominees by first-class mail. See

Segura Decl. ¶¶ 3-4. Through June 15, 2020, JND disseminated 199,551 Notice Packets. Id. ¶ 7.

       219.    On May 13, 2020, in accordance with the Preliminary Approval Order, JND

caused the Summary Notice to be published in the Wall Street Journal and to be transmitted over

the PR Newswire. See id. ¶ 8.

       220.    Lead Counsel also caused JND to establish a dedicated settlement website,

www.SignetSecuritiesLitigation.com, to provide potential Class Members with information

concerning the Settlement and access to downloadable copies of the Notice and Claim Form, as

well as copies of the Stipulation, Preliminary Approval Order, and Complaint. See id. ¶ 10.

Copies of the Notice and Claim Form are also available on Lead Counsel’s website,

www.blbglaw.com.

       221.    As noted above, the deadline for Class Members to file objections to the

Settlement, the Plan of Allocation, and/or the Fee and Expense Application, or to request

exclusion from the Class, is June 30, 2020. To date, eight requests for exclusion have been

received (see Segura Decl. ¶ 11) from individual investors and there are currently no objections

to the Settlement, the Plan of Allocation, or the Fee and Expense Application. Lead Plaintiff will

file reply papers in support of final approval of the Settlement on July 14, 2020, after the

deadline for submitting requests for exclusion and objections has passed, and will address all

requests for exclusion and any objections received.




                                                69
       Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 74 of 88



VII.    PROPOSED ALLOCATION OF THE PROCEEDS OF THE SETTLEMENT

        222.   In accordance with the Preliminary Approval Order, and as provided in the

Notice, all Class Members who want to participate in the distribution of the Net Settlement Fund

(i.e., the Settlement Fund less (i) any Taxes, (ii) any Notice and Administration Costs, (iii) any

Litigation Expenses awarded by the Court, (iv) any attorneys’ fees awarded by the Court, and

(v) any other costs or fees approved by the Court) must submit valid Claim Forms with all

required information postmarked no later than August 28, 2020. As provided in the Notice, the

Net Settlement Fund will be distributed among Class Members according to the plan of

allocation approved by the Court.

        223.   Lead Plaintiff’s damages expert developed the proposed Plan of Allocation in

consultation with Lead Counsel. Lead Counsel believes that the Plan of Allocation provides a

fair and reasonable method to equitably allocate the Net Settlement Fund among Class Members

who suffered losses as a result of the conduct alleged in the Complaint.

        224.   The Plan of Allocation is included in the mailed Notice. See Notice, attached as

Exhibit A to the Segura Decl., at pp. 11-15. As described in the Notice, calculations under the

Plan of Allocation are not intended to be estimates of, nor indicative of, the amounts that Class

Members might have been able to recover after trial or estimates of the amounts that will be paid

to Authorized Claimants under the Settlement. Instead, the calculations under the Plan are only a

method to weigh the claims of Class Members against one another for the purposes of making an

equitable allocation of the Net Settlement Fund.

        225.   In developing the Plan of Allocation in conjunction with Lead Counsel, Lead

Plaintiff’s damages expert calculated the estimated amount of alleged artificial inflation in the

per share closing prices of Signet common stock that was allegedly proximately caused by

Defendants’ alleged materially false and misleading statements and omissions. In calculating the

                                                70
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 75 of 88



estimated artificial inflation allegedly caused by Defendants’ alleged misrepresentations and

omissions, Lead Plaintiff’s damages expert considered price changes in Signet common stock in

reaction to certain public announcements allegedly revealing the truth concerning Defendants’

alleged misrepresentations and omissions, adjusting for price changes that were attributable to

market or industry forces and other negative information unrelated to Lead Plaintiff’s allegations,

as well as changes in inflation throughout the Class Period, based on assumptions related to the

case provided by Lead Counsel. See Notice ¶ 57.

        226.      Under the Plan of Allocation, a “Recognized Loss Amount” or “Recognized Gain

Amount” will be calculated for each purchase or acquisition of Signet common stock during the

period from August 29, 2013 through and including May 24, 2017 that is listed in the Claim

Form and for which adequate documentation is provided.             Id. ¶ 60. The calculation of

Recognized Loss Amounts will depend upon several factors, including: (a) when the shares of

Signet common stock were purchased or otherwise acquired, and at what price; and (b) whether

the Signet common stock shares were sold or held through the end of the Class Period or the 90-

day look-back period under the PSLRA, and if the shares were sold, when and for what amounts.

Id. ¶¶ 59-61. In general, the Recognized Loss Amount will be the difference between the

estimated artificial inflation on the date of purchase and the estimated artificial inflation on the

date of sale, or the difference between the actual purchase price and sales price, whichever is

less. Id. ¶ 59.

        227.      Claimants who purchased and sold all their shares of Signet common stock before

the first corrective disclosure, or who purchased and sold all their shares between two

consecutive dates on which artificial inflation was allegedly removed from the price of Signet

common stock (that is, they did not hold the shares over a date where artificial inflation was




                                                 71
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 76 of 88



allegedly removed from the stock price), will have no Recognized Loss Amount under the Plan

of Allocation with respect to those transactions because any loss they suffered would not have

been caused by the disclosure of the alleged fraud. Id. ¶ 59.

       228.    Under the Plan of Allocation, Claimants’ Recognized Loss Amounts will be netted

against their Recognized Gain Amounts, if any, to determine the Claimants’ “Recognized

Claims,” and the Net Settlement Fund will be allocated pro rata to Authorized Claimants based

on the relative size of their Recognized Claims. Notice Id. ¶¶ 62, 70-71. Once the Claims

Administrator has processed all submitted claims it will make the pro rata distributions to

eligible Class Members, until additional re-distributions are no longer cost effective. Id. ¶ 73. At

such time, any remaining balance will be contributed to non-sectarian, not-for-profit, 501(c)(3)

organization(s) approved by the Court. Id.

       229.    In sum, the Plan of Allocation was designed to fairly and rationally allocate the

proceeds of the Net Settlement Fund among Class Members based on the losses they suffered on

transactions in Signet common stock that were attributable to the conduct alleged in the

Complaint. Accordingly, Lead Counsel respectfully submits that the Plan of Allocation is fair

and reasonable and should be approved by the Court.

       230.    As noted above, through June 15, 2020, 199,551 copies of the Notice, which

contains the Plan of Allocation and advises Class Members of their right to object to the

proposed Plan of Allocation, have been sent to potential Class Members. See Segura Decl. ¶ 7.

To date, no objections to the proposed Plan of Allocation have been received.

VIII. THE FEE AND EXPENSE APPLICATION

       231.    In addition to seeking final approval of the Settlement and Plan of Allocation,

Lead Counsel is applying to the Court, on behalf of Plaintiff’s Counsel, for an award of

attorneys’ fees in the amount of 25% of the Settlement Fund, net of Court-approved Litigation

                                                72
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 77 of 88



Expenses (the “Fee Application”).       Lead Counsel also requests payment for expenses that

Plaintiff’s Counsel incurred in connection with the prosecution of the Action from the Settlement

Fund in the amount of $3,149,815.55 and reimbursement to Lead Plaintiff MissPERS in the

amount of $25,410.00 for costs and expenses that it incurred directly related to its representation

of the Class, in accordance with the PSLRA, 15 U.S.C. § 78u-4(a)(4) (collectively, the “Expense

Application”).

       232.      The legal authorities supporting the requested fee and expenses are discussed in

Lead Counsel’s Fee Memorandum. The primary factual bases for the requested fee and expenses

are summarized below.

       A.        The Fee Application

       233.      For the efforts of Plaintiff’s Counsel on behalf of the Class, Lead Counsel is

applying for a fee award to be paid from the Settlement Fund on a percentage basis. As

discussed in the accompanying Fee Memorandum, the percentage method is the appropriate

method of fee recovery because it aligns the lawyers’ interest in being paid a fair fee with the

Class’s interest in achieving the maximum recovery in the shortest amount of time required

under the circumstances and has been recognized as appropriate by the U.S. Supreme Court and

the Second Circuit Court of Appeals for cases of this nature.

       234.      Based on the quality of the result achieved, the extent and quality of the work

performed, the significant risks of the litigation, and the fully contingent nature of the

representation, Lead Counsel respectfully submits that the requested fee award is reasonable and

should be approved. As discussed in the Fee Memorandum, a 25% fee award is well within the

range of percentages awarded in securities class actions in this Circuit and elsewhere in

comparable settlements.




                                                73
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 78 of 88



               1.     Lead Plaintiff Has Authorized and Supports the Fee Application

       235.    Lead Plaintiff MissPERS is a sophisticated institutional investor that closely

supervised, monitored, and actively participated in the prosecution and settlement of the Action.

See Ray Decl. ¶¶ 2-7. Lead Plaintiff has evaluated the Fee Application and fully supports the fee

requested, which is consistent with the fee agreement entered into by MissPERS and Lead

Counsel at the outset of the litigation. Id. at ¶¶ 9-10. After the agreement to settle the Action

was reached, Lead Plaintiff reviewed the proposed fee and believes it is fair and reasonable in

light of the outstanding result obtained for the Class, the quality of the work performed by

Plaintiff’s Counsel, and the risks undertaken by counsel. Id. at ¶ 9. Lead Plaintiff’s endorsement

of Lead Counsel’s fee request further demonstrates its reasonableness and should be given

weight in the Court’s consideration of the fee award.

               2.     The Time and Labor Devoted to the Action by Plaintiff’s Counsel

       236.    As defined above, Plaintiff’s Counsel are the Court-appointed Lead Counsel

BLB&G and Gadow Tyler, PLLC (“Gadow Tyler”), additional counsel for Lead Plaintiff

MissPERS.

       237.    As described above in greater detail, the work that Plaintiff’s Counsel performed

in this Action included, among other things: (i) conducting an extensive investigation into the

alleged fraud, which included a detailed review of publicly-available information from SEC

filings, analyst reports, conference call transcripts, press releases, news articles, Signet’s

corporate website, and other publicly available sources of information concerning Signet, as well

as interviews with former Signet employees and consultations with experts in financial

economics and accounting; (ii) drafting and filing three detailed amended complaints asserting

violations of the Exchange Act against Defendants; (iii) successfully defeating Defendants’

motion to dismiss the Complaint, in large part, through extensive briefing; (iv) obtaining


                                               74
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 79 of 88



certification of the Class, which involved the submission of an expert report on market efficiency

and the availability of class-wide damages methodologies, defending the depositions of Lead

Plaintiff’s representatives and expert, deposing Defendants’ experts, and the submission of a

rebuttal expert report; (v) defeating Defendants’ motion for judgment on the pleadings; (vi)

undertaking substantial fact and expert discovery efforts, including producing nearly 200,000

pages of Lead Plaintiff’s documents to Defendants in response to their requests, drafting and

serving extensive discovery requests on Defendants and document subpoenas upon numerous

third parties, serving interrogatories and litigating discovery disputes, reviewing and analyzing

approximately 3.6 million pages of documents produced by Defendants and third parties, taking,

defending and participating in 31 depositions, and exchanging 20 expert reports with Defendants

on a host of complex issues; (vii) consulting extensively throughout the litigation with experts

regarding loss causation, damages, accounting, consumer loan underwriting, corporate

disclosure, and sexual harassment issues that were central to this Action; (viii) engaging in

extensive, arm’s-length settlement negotiations to achieve the Settlement, including three all-day,

in person mediation sessions; and (ix) drafting and negotiating the Settlement Stipulation and

related settlement documentation.

       238.    Throughout the litigation, I maintained control of and monitored the work

performed by other lawyers at BLB&G on this case. Specifically, most of the major tasks in the

case—drafting sections of each pleading, motion, or discovery request or response, negotiating

particular discovery issues with Defendants or third parties—were handled primarily by me with

the assistance of one of the other lawyers on the team.             I personally handled client

communications, strategy meetings, and was involved in all aspects of the settlement process.

More junior attorneys and paralegals worked on matters appropriate to their skill and experience




                                                75
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 80 of 88



level. Throughout the litigation, Lead Counsel maintained an appropriate level of staffing that

avoided unnecessary duplication of effort and ensured the efficient prosecution of the Action.

       239.    Attached hereto as Exhibits 3A and 3B, respectively, are my declaration on behalf

of BLB&G and the declaration of Jason M. Kirschberg on behalf of Gadow Tyler, in support of

Lead Counsel’s motion for an award of attorneys’ fees and litigation expenses (the “Fee and

Expense Declarations”).     Each of the Fee and Expense Declarations includes a schedule

summarizing the lodestar of the firm and the litigation expenses it incurred, delineated by

category. The Fee and Expense Declarations indicate the amount of time spent on the Action by

the attorneys and professional support staff of each firm and the lodestar calculations based on

their current hourly rates.       The Fee and Expense Declarations were prepared from

contemporaneous daily time records regularly maintained and prepared by the respective firms,

which are available at the request of the Court. The first page of Exhibit 3 is a chart that

summarizes the information set forth in the Fee and Expense Declarations, listing the total hours

expended, lodestar amounts, and litigation expenses for each Plaintiff’s Counsel’s firm, and

gives totals for the numbers provided.

       240.    As set forth in Exhibit 3, Plaintiff’s Counsel expended a total of 69,572.40 hours

in the investigation, prosecution, and resolution of this Action through June 9, 2020. The

resulting lodestar is $29,880,618.75. The vast majority of the total lodestar—approximately

99%—was incurred by Lead Counsel. Lead Counsel has and will continue to invest substantial

time and effort in this case after the June 9, 2020 cut-off imposed for their lodestar submissions

on this application, including by overseeing the distribution of funds to eligible claimants.

       241.    If the Court awards the total requested Litigation Expenses, the requested fee of

25% of the Settlement Fund, net of expenses, represents $59,206,193.61 (plus interest accrued at




                                                 76
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 81 of 88



the same rate as the Settlement Fund), and therefore represents a multiplier of approximately

1.98 on Plaintiff’s Counsel’s lodestar. As discussed in further detail in the Fee Memorandum, the

requested multiplier is well within the range of fee multipliers typically awarded in comparable

securities class actions and in other class actions involving significant contingency-fee risk, in

this Circuit and elsewhere.

               3.      The Experience and Standing of Lead Counsel

       242.    As demonstrated by the firm résumé attached as Exhibit 3A-3 hereto, BLB&G is

among the most experienced and skilled law firms in the securities-litigation field, with a long

and successful track record representing investors in cases of this kind, and is consistently ranked

among the top plaintiffs’ firms in the country. Further, BLB&G has taken complex cases like

this to trial, and is among the few firms with experience doing so on behalf of plaintiffs in

securities class actions. I believe that this willingness and ability to take cases to trial added

valuable leverage during the settlement negotiations.

               4.      The Standing and Caliber of Defendants’ Counsel

       243.    The quality of the work performed by Lead Counsel in attaining the Settlement

should also be evaluated in light of the quality of the opposition. Here, Defendants were

represented by Weil, Gotshal & Manges LLP, one of the country’s most prestigious and

experienced defense firms, which vigorously represented its clients.          In the face of this

experienced, formidable, and well-financed opposition from one of the nation’s top defense

firms, Lead Counsel was nonetheless able to persuade Defendants to settle the case on terms that

are highly favorable to the Class.




                                                77
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 82 of 88



               5.      The Need to Ensure the Availability of Competent Counsel in High-
                       Risk Contingent Securities Cases

       244.    The prosecution of these claims was undertaken entirely on a contingent-fee basis,

and the considerable risks assumed by Lead Counsel in bringing this Action to a successful

conclusion are described above. Those risks are relevant to the Court’s evaluation of an award of

attorneys’ fees. Here, the risks assumed by Lead Counsel, and the time and expenses incurred by

Lead Counsel without any payment, were extensive.

       245.    From the outset of its retention, Lead Counsel understood that it was embarking

on a complex, expensive, and lengthy litigation with no guarantee of ever being compensated for

the substantial investment of time and money the case would require. In undertaking that

responsibility, Lead Counsel was obligated to ensure that sufficient resources were dedicated to

the prosecution of the Action and that funds were available to compensate staff and to cover the

considerable litigation costs that a case like this requires. With an average lag time of several

years for these cases to conclude, the financial burden on contingent-fee counsel is far greater

than on a firm that is paid on an ongoing basis. Indeed, Lead Counsel received no compensation

during the course of the Action and have incurred over $3,149,000 in expenses in prosecuting the

Action for the benefit of the Class.

       246.    Lead Counsel also bore the risk that no recovery would be achieved.             As

discussed above, from the outset, this case presented multiple risks and uncertainties that could

have prevented any recovery whatsoever. Despite the most vigorous and competent efforts,

success in contingent-fee litigation like this is never assured.

       247.    Lead Counsel knows from experience that the commencement and prosecution of

a class action do not guarantee a settlement. To the contrary, it takes hard work and diligence by

skilled counsel to develop the facts and legal arguments that are needed to sustain a complaint or



                                                  78
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 83 of 88



win at class certification, summary judgment, and trial, or on appeal, or to cause sophisticated

defendants to engage in serious settlement negotiations at meaningful levels.

       248.    Moreover, courts have repeatedly recognized that it is in the public interest to

have experienced and able counsel enforce the securities laws and regulations pertaining to the

duties of officers and directors of public companies. As recognized by Congress through the

passage of the PSLRA, vigorous private enforcement of the federal securities laws can only

occur if private investors, particularly institutional investors, take an active role in protecting the

interests of shareholders. If this important public policy is to be carried out, the courts should

award fees that adequately compensate plaintiffs’ counsel, taking into account the risks

undertaken in prosecuting a securities class action.

       249.    Lead Counsel’s extensive and persistent efforts in the face of substantial risks and

uncertainties have resulted in a significant recovery for the benefit of the Class. In these

circumstances and in consideration of the hard work and the excellent result achieved, I believe

that the requested fee is reasonable and should be approved.

               6.      The Reaction of the Class to the Fee Application

       250.    As stated above, through June 15, 2020, more than 199,000 Notice Packets had

been mailed to potential Class Members advising them that Lead Counsel would apply for an

award of attorneys’ fees in an amount not to exceed 25% of the Settlement Fund, net of Court-

approved Litigation Expenses. See Segura Decl. ¶ 7. In addition, the Court-approved Summary

Notice was published in the Wall Street Journal and transmitted over the PR Newswire. Id. ¶ 8.

To date, no objections to the request for attorneys’ fees have been received.             Should any

objections be submitted, they will be addressed in Lead Counsel’s reply papers to be filed on

July 14, 2020, after the deadline for submitting objections has passed.




                                                  79
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 84 of 88



       251.      In sum, Lead Counsel accepted this case on a contingency basis, committed

significant resources to it, and prosecuted it without any compensation or guarantee of success.

Based on the outstanding result obtained, the quality of the work performed, the risks of the

Action, and the fully contingent nature of the representation, Lead Counsel respectfully submits

that a fee award of 25% of the Settlement Fund, net of expenses, resulting in a lodestar multiplier

of approximately 1.98 is fair and reasonable, and is supported by the fee awards that courts have

granted in other comparable cases.

       B.        The Litigation-Expense Application

       252.      Lead Counsel also seeks payment from the Settlement Fund of $3,149,815.55 in

litigation expenses that were reasonably incurred by Plaintiff’s Counsel in commencing,

litigating, and settling the claims asserted in the Action.

       253.      From the outset of the Action, Plaintiff’s Counsel have been cognizant of the fact

that they might not recover any of their expenses, and, further, if there were to be reimbursement

of expenses, it would not occur until the Action was successfully resolved, often a period lasting

several years.     Plaintiff’s Counsel also understood that, even assuming that the case was

ultimately successful, reimbursement of expenses would not necessarily compensate them for the

lost use of funds advanced by them to prosecute the Action, and any attorneys’ fee percentage

awarded to Plaintiff’s Counsel would be net of any awarded expenses. Consequently, counsel

were motivated to, and did, take significant steps to minimize expenses whenever practicable

without jeopardizing the vigorous and efficient prosecution of the case

       254.      As shown in Exhibit 3 hereto, Plaintiff’s Counsel have incurred a total of

$3,149,815.55 in Litigation Expenses in prosecuting the Action.           These expense items are

incurred separately by Plaintiff’s Counsel, and these charges are not duplicated in counsel’s

hourly rates.

                                                  80
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 85 of 88



       255.    Of the total amount of Plaintiffs’ Counsel’s expenses, $2,004,360.72, or

approximately 64%, was incurred for the retention of experts. As noted above, Lead Counsel

consulted with experts in the fields of loss causation and accounting during its investigation and

the preparation of the amended complaints, and consulted further with its damages expert during

the settlement negotiations with Defendants and the development of the proposed Plan of

Allocation. Lead Counsel also retained and consulted extensively with experts regarding the

accounting, consumer loan underwriting, corporate disclosure, and sexual harassment issues that

were central to this litigation, among others.

       256.    Another large component of the Litigation Expenses for which payment is sought

document management/litigation support costs, which amount to $442,528.65, or approximately

14% of the total expenses.

       257.    Another significant expenditure in this Action was for online legal and factual

research, which was necessary to prepare the amended complaints, research the law pertaining to

the claims asserted in the Action, oppose Defendants’ motions to dismiss and for judgment on the

pleadings, brief and obtain class certification, as well as to litigate discovery disputes, including

briefing a motion to compel. The charges for online research amounted to $133,711.52, or

approximately 4% of the total amount of expenses.

       258.    The other expenses for which Lead Counsel seek payment are the types of

expenses that are necessarily incurred in litigation and routinely passed on to clients billed by the

hour. These expenses include, among others, mediation costs, costs of out-of-town travel,

service of process expenses, court reporting, copying costs, and postage and delivery expenses.




                                                 81
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 86 of 88



       259.    All of the Litigation Expenses incurred by Plaintiff’s Counsel were reasonable

and necessary to the successful litigation of the Action and have been approved by Lead Plaintiff.

See Ray Decl. ¶ 10.

       260.    Additionally, Lead Plaintiff MissPERS seeks reimbursement of the reasonable

costs and expenses that it incurred directly in connection with its representation of the Class.

Such payments are expressly authorized and anticipated by the PSLRA, as more fully discussed

in the Fee Memorandum.        Lead Plaintiff seeks reimbursement of $25,410.00 for the time

expended in connection with the Action by the following attorneys of the Office of the Attorney

General of the State of Mississippi, which serves as legal counsel to MissPERS: Jacqueline H.

Ray, Special Assistant Attorney General and Mary Jo Woods, Special Assistant Attorney General.

Among other things, these attorneys spent a substantial amount of time communicating with

Lead Counsel concerning strategy; reviewing and commenting on pleadings and motion papers

filed in the Action; gathering and producing documents in response to discovery requests;

preparing for, traveling to, and attending the mediation sessions in New York City before Judge

Phillips; and evaluating and approving the proposed Settlement. See Ray Decl. ¶¶ 5-7.

       261.    The Notice informed potential Class Members that Lead Counsel would be

seeking payment of Litigation Expenses in an amount not to exceed $4,000,000, which might

include an application for the reasonable costs and expenses incurred by Lead Plaintiff directly

related to its representation of the Class.    Notice ¶¶ 5, 76.    The total amount requested,

$3,175,225.55, which includes $3,149,815.55 for expenses incurred by Plaintiff’s Counsel and

$25,410.00 for costs and expenses incurred by Lead Plaintiff, is significantly below the

$4,000,000 that Class Members were advised could be sought. To date, no objection has been

raised as to the maximum amount of expenses set forth in the Notice.




                                               82
     Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 87 of 88



        262.   The expenses incurred by Plaintiff’s Counsel and Lead Plaintiff were reasonable

and necessary to represent the Class and achieve the Settlement. Accordingly, Lead Counsel

respectfully submits that the Litigation Expenses should be paid in full from the Settlement

Fund.

        263.   Attached to this declaration are true and correct copies of the following

documents previously cited in this declaration:

        Exhibit 1:    Declaration of Jacqueline H. Ray, Special Assistant Attorney General,
                      Legal Counsel to the Public Employees’ Retirement System of
                      Mississippi, in Support of: (I) Lead Plaintiff’s Motion for Final Approval
                      of Class Action Settlement and Plan of Allocation; and (II) Lead
                      Counsel’s Motion for an Award of Attorneys’ Fees and Litigation
                      Expenses

        Exhibit 2:    Declaration of Luiggy Segura Regarding: (A) Mailing of the Notice and
                      Claim Form; (B) Publication of the Summary Notice; and (C) Report on
                      Requests for Exclusion Received to Date

        Exhibit 3:    Summary of Plaintiff’s Counsel’s Lodestar and Expenses

        Exhibit 3A:   Declaration of John Rizio-Hamilton in Support of Lead Counsel’s Motion
                      for Attorneys’ Fees and Litigation Expenses, Filed on Behalf of Bernstein
                      Litowitz Berger & Grossmann LLP

        Exhibit 3B:   Declaration of Jason M. Kirschberg in Support of Lead Counsel’s Motion
                      for Attorneys’ Fees and Litigation Expenses, Filed on Behalf of Gadow
                      Tyler, PLLC

        Exhibit 4:    Cornerstone Research, Securities Class Action Filings 2019 Year In
                      Review (2020)

        Exhibit 5:    NERA, Stefan Boettrich and Svetlana Starykh, Recent Trends in
                      Securities Class Action Litigation: 2017 Full-Year Review (2018)

        Exhibit 6:    In re Pfizer Inc. Sec. Litig., No. 04-cv-09866 (LTS), ECF No. 727
                      (S.D.N.Y. Dec. 21, 2016)

        Exhibit 7:    Anwar v. Fairfield Greenwich Ltd., 1:09-cv-00118, ECF Nos. 1099, 1233,
                      1457, and 1569 (S.D.N.Y. March 28, 2013, November 22, 2013,
                      November 20, 2015 and May 6, 2016)

        Exhibit 8:    In re Williams Sec. Litig., No. 02-cv-72-SPF, ECF No. 1638 (N.D. Okla.
                      Feb. 12, 2007)

                                                  83
      Case 1:16-cv-06728-CM-SDA Document 258 Filed 06/16/20 Page 88 of 88



       Exhibit 9:     Schuh v. HCA Holdings Inc., No. 3:11-cv-01033, ECF No. 563 (M.D.
                      Tenn. Apr. 14, 2016)

       Exhibit 10:    In re Wilmington Trust Sec. Litig., No. 10-cv-00990-ER, ECF No. 842 (D.
                      Del. Nov. 19, 2018)

       Exhibit 11:    La. Mun. Police Emps. Ret. Sys. v. Green Mountain Coffee Roasters, Inc.,
                      2:11-cv-00289 (WKS), ECF No. 349 (D. Vt. Oct. 22, 2018)

       Exhibit 12:    Bach v. Amedisys, Inc., No. 1:10-cv-00395-BAJ-RLB, ECF No. 354
                      (M.D. La. Dec. 19, 2017)

IX.    CONCLUSION

       264.   For all the reasons discussed above, Lead Plaintiff and Lead Counsel respectfully

submit that the Settlement and the Plan of Allocation should be approved as fair, reasonable, and

adequate. Lead Counsel further submits that the requested fee in the amount of 25% of the

Settlement Fund, net of expenses, should be approved as fair and reasonable, and the requests for

payment of Plaintiff’s Counsel’s expenses in the amount of $3,149,815.55 and reimbursement of

Lead Plaintiff’s costs and expenses in the amount of $25,410.00 should also be approved.



       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information, and belief, this 16th day of June, 2020.



                                                                   /s/ John Rizio-Hamilton
                                                                    John Rizio-Hamilton




                                               84
